

Amendment N°9


to the Airbus A330/A350XWB Purchase Agreement


Dated as of January 31, 2008


Between


AIRBUS S.A.S.


And


HAWAIIAN AIRLINES, INC.




This Amendment No. 9 (hereinafter referred to as the “Amendment”) is entered
into as of December 17, 2014, between Airbus S.A.S., a société par actions
simplifiée organized and existing under the laws of the Republic of France,
having its registered office located at 2, Rond-Point Maurice Bellonte, 31700
Blagnac, France (hereinafter referred to as the “Seller”), and Hawaiian
Airlines, Inc. a corporation organized and existing under the laws of the State
of Delaware, United States of America, having its principal corporate offices
located at 3375 Koapaka Street, Ste. G-350, Honolulu, Hawaii, 96819, USA
(hereinafter referred to as the “Buyer”).


WITNESSETH:


WHEREAS, the Buyer and the Seller have entered into an Airbus A330/A350XWB
Purchase Agreement dated as January 31, 2008, which agreement, as previously
amended by and supplemented with all exhibits, appendices, and letter agreements
and amendments (collectively, the "Agreement") relates to the sale by the Seller
and the purchase by the Buyer of certain aircraft, under the terms and
conditions set forth in said Agreement; and


WHEREAS, the Buyer and the Seller wish to amend certain terms of the Agreement
as set forth herein;


NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

HAL - Amendment N°9 to the Airbus A330/A350XWB Purchase
Agreement            Page 1/14


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential


AIRBUS S.A.S. & HAWAIIAN AIRLINES, INC. - PROPRIETARY AND CONFIDENTIAL

--------------------------------------------------------------------------------





0.
DEFINITIONS



Capitalized terms used herein and not otherwise expressly defined in this
Amendment shall have the meanings assigned thereto in the Agreement. The terms
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Amendment.


The Agreement is hereby amended as follows:


(a)
Other than with respect to Letter Agreement No. 17 to the Agreement, Clause
22.11 of the Agreement, and Clause 1 herein, the terms “A350XWB-800” and
“A350XWB-900”, and all provisions relating thereto (but only to the extent
relating to the A350XWB), shall be deleted from the Agreement wherever they
appear.



(b)
From the date of this Amendment, the Airbus A330/A350XWB Purchase Agreement
dated as of January 31, 2008 shall hereafter be named the Airbus A330/A330neo
Purchase Agreement dated as of January 31, 2008. Any and all letter agreements,
amendments or other documents executed contemporaneously with this Amendment
shall reflect this naming change.



(c)
The following terms shall be added to the extent they are new, or amended and
restated in their entirety to read as follows to the extent they previously
existed in the Agreement:



A330-800neo Aircraft means an A330-200 type aircraft incorporating the New
Engine Option Changes, to be sold by the Seller and purchased by the Buyer
pursuant to this Agreement, together with all components, equipment, parts and
accessories installed in or on such aircraft and the Propulsion Systems
installed thereon upon delivery.


A330neo Aircraft means any or all of the six (6) firm A330 type aircraft
incorporating the New Engine Option Changes, for which the delivery schedule is
set forth in Clause 9.1.1, to be sold by the Seller and purchased by the Buyer
pursuant to this Agreement, together with all components, equipment, parts and
accessories installed in or on such aircraft and the Propulsion Systems
installed thereon upon delivery.


A330neo Airframe means any A330neo Aircraft, excluding the Propulsion Systems
thereof.


A330neo Propulsion Systems – as defined in Clause 2.2.


A330neo Revision Service Period – as defined in Clause 14.5.



HAL - Amendment N°9 to the Airbus A330/A350XWB Purchase
Agreement            Page 2/14


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential


AIRBUS S.A.S. & HAWAIIAN AIRLINES, INC. - PROPRIETARY AND CONFIDENTIAL

--------------------------------------------------------------------------------



A330neo Specification - the A330neo Standard Specification as amended by the
SCNs set forth in Exhibit B4 hereto and as may be further amended or modified in
accordance with this Agreement.


A330neo Standard Specification – as defined in Clause 2.1.2.3.1.


AACS – Airbus Americas Customer Services, Inc., a corporation organized and
existing under the laws of Delaware, having its office at 2550 Wasser Terrace,
Suite 9100, Herndon, VA 20171, or any successor thereto. AACS is the successor
in interest of ANACS, and therefore any reference to ANACS in the Agreement
shall be replaced by a reference to AACS.


Aircraft means any or all of the A330-200 Aircraft or A330neo Aircraft, to be
sold by the Seller and purchased by the Buyer pursuant to this Agreement, as
applicable.


Airframe means the A330-200 Airframe or the A330neo Airframe, as applicable.


Development Changes - as defined in Clause 2.1.5.


Final Contract Price – as defined in Clause 3.


Manufacturer Specification Change Notice or MSCN - as defined in Clause 2.1.7.1.


NEO Specification Freeze – as defined in Clause 2.1.2.3.1.


New Engine Option or NEO – as defined in Clause 2.1.2.3.1.


New Engine Option Changes – as defined in Clause 2.1.2.3.1.


Propulsion Systems means individually or collectively the A330-200 Propulsion
Systems and the A330neo Propulsion Systems, as applicable.


Revision Service Period – the A330-200 Revision Service Period or the A330neo
Revision Service Period, as applicable.


Scheduled Delivery Quarter – as defined in Clause 9.1.2.


Seller NEO Price Revision Formula - the price revision formula set forth in
Exhibit G3.



HAL - Amendment N°9 to the Airbus A330/A350XWB Purchase
Agreement            Page 3/14


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential


AIRBUS S.A.S. & HAWAIIAN AIRLINES, INC. - PROPRIETARY AND CONFIDENTIAL

--------------------------------------------------------------------------------



Sharklets means a new large wingtip device, designed to enhance the
eco-efficiency and payload range performance of the A330neo aircraft type, and
which are fitted on the A330neo Aircraft and are part of the New Engine Option
Changes.


Specification – the applicable Specification for the relevant Aircraft (A330-200
Specification for the A330-200 Aircraft, or A330neo Specification for the
A330neo Aircraft).


Specification Change Notice or SCN – as defined in Clause 2.1.4.


Standard Specification means individually or collectively the A330-200 Standard
Specification and the A330neo Standard Specification.


1.
SCOPE



The Buyer and the Seller wish to convert the Buyer’s existing order for
A350-800XWB aircraft under the Agreement into the six (6) A330neo Aircraft
pursuant to the terms of this Amendment. [**]
    
2.
SPECIFICATION



Clause 2 of the Agreement is deleted in its entirety and replaced with the
following quoted text:


QUOTE


2.1        Aircraft Specification


2.1.1    A330-200 Aircraft Specification


2.1.1.1
The A330-200 Aircraft shall be manufactured in accordance with the A330-200
Standard Specification(s), as may already be modified or varied at the date of
this Agreement by the Specification Change Notices listed in Appendix 1 to
Exhibit A.



2.1.1.2
A330-200 Aircraft Design Weights



In line with the Specification applicable to the A330-200 Aircraft, the
following design weights (Maximum Take-off Weight (“MTOW”) Maximum Landing
Weight (“MLW”) and Maximum Zero Fuel Weight (“MZFW”)) are selected and
applicable to the A330-200 Aircraft:

HAL - Amendment N°9 to the Airbus A330/A350XWB Purchase
Agreement            Page 4/14


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential


AIRBUS S.A.S. & HAWAIIAN AIRLINES, INC. - PROPRIETARY AND CONFIDENTIAL

--------------------------------------------------------------------------------





Aircraft Type
MTOW
MLW
MZFW
A330-200
[**]
[**]
[**]



2.1.2    A330neo Aircraft Specification


2.1.2.1
The A330neo Aircraft shall be manufactured in accordance with the A330neo
Standard Specification as set forth in Clause 2.1.2.3.1 hereunder.



2.1.2.2    A330neo Aircraft Standard Specification
    
The A330neo Aircraft specification is currently based on a combination of the
respective A330 Standard Specification(s) and the New Engine Option Changes as
set out in Clause 2.1.2.3 below.


2.1.2.3    New Engine Option


2.1.2.3.1
The Seller is currently developing a new engine option (the "New Engine Option"
or "NEO"), applicable to the A330 type aircraft. The specification of
A330-800neo Aircraft shall be derived from the current A330-200 standard
specification [**] and include the new sole source A330neo Propulsion Systems,
as set forth in Clause 2.2 below, and Sharklets, as well as wing span extension,
aerodynamic adaptations of the wing and wing-to-fuselage junction, required
airframe structural modifications and aircraft systems and software adaptations
required to operate such A330neo Aircraft (collectively the “New Engine Option
Changes”).



The implementation of these New Engine Option Changes [**] shall be reflected in
the first issue of the A330neo aircraft standard specification (the “A330neo
Standard Specification”) when the design of such A330neo aircraft type shall
have been frozen (the “NEO Specification Freeze”).


The Buyer acknowledges and agrees that certain options from the currently
available Option Catalogues or set forth in Appendix 1 to Exhibit A hereto may
not be applicable or certified for the A330neo Aircraft.


2.1.2.3.2    A330neo Aircraft Weights



HAL - Amendment N°9 to the Airbus A330/A350XWB Purchase
Agreement            Page 5/14


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential


AIRBUS S.A.S. & HAWAIIAN AIRLINES, INC. - PROPRIETARY AND CONFIDENTIAL

--------------------------------------------------------------------------------



The New Engine Option Changes shall modify the basic design weights of the A330
Standard Specification, as set forth in paragraph § 03-20.01.00 thereof, as
follows:


 
A330-800neo
MTOW
[**]
MLW
[**]
MZFW
[**]

    
[**]


The estimated basic Manufacturer’s Weight Empty (“MWE”) of the A330 Standard
Specification, as set forth in paragraph § 13-10.01.00 thereof, shall be
modified by the New Engine Option Changes as follows:


A330-800neo
[**]



It is agreed and understood that all of the weights set forth in this Clause
2.1.2.3.2 are current development targets and may be updated upon NEO
Specification Freeze.
    
2.1.2.4
Upon its issuance, the A330neo Standard Specification shall automatically
supersede the combination of the A330 Standard Specification and the New Engine
Option Changes. The A330neo Aircraft shall be manufactured in accordance with
Issue 1 of the A330neo Standard Specification.



2.1.3    Specification Amendment


The Seller and Buyer understand and agree that the applicable Specifications may
be amended following signature of this Agreement in accordance with the terms of
this Clause 2.


2.1.4    Specification Change Notice


Each Specification may be amended by written agreement between the Seller and
Buyer in a Specification Change Notice (“SCN”). Each SCN shall be substantially
in the form set out in Exhibit B1 and shall set out such SCN’s scope of
implementation and shall also set forth, in detail, the particular

HAL - Amendment N°9 to the Airbus A330/A350XWB Purchase
Agreement            Page 6/14


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential


AIRBUS S.A.S. & HAWAIIAN AIRLINES, INC. - PROPRIETARY AND CONFIDENTIAL

--------------------------------------------------------------------------------



change to be made to the Specification and the effect, if any, of such change on
design, performance, weight, or Scheduled Delivery Month of the Aircraft
affected thereby, two-way interchangeability or replaceability requirements of
the Specification. A SCN may result in an adjustment of the Base Price of the
Aircraft, which adjustment if any, shall be specified in the SCN.


2.1.5    Development Changes


The Specification may also be amended to incorporate changes deemed necessary by
the Seller to improve the Aircraft, prevent delay or ensure compliance with this
Agreement (“Development Changes”).


2.1.6    Customization Milestones Chart


No later than [**] before the first A330-200 Aircraft Delivery with regard to
the A330-200 Aircraft and no later than [**] before the first A330neo Aircraft
Delivery with regard to the A330neo Aircraft, the Seller shall provide the Buyer
with a customization milestones chart (the “Customization Milestones Chart”)
setting out how far in advance of the Scheduled Delivery Month of the Aircraft
an SCN must be executed in order to integrate into the Specification any items
requested by the Buyer from the Seller’s catalogue of Specification change
options (the “Options Catalogue”). All such items requested by the Buyer must be
by the date of implementation of the SCN certified for incorporation into the
Aircraft.


Included on the Customization Milestones Chart shall be the date by which the
contractual definition of the Aircraft must be finalized and all relevant SCNs
executed (the “Contractual Definition Freeze” or “CDF”), in order to assure
delivery of the Aircraft in the Scheduled Delivery Month. Such date shall be
referred to as the “CDF Date.”


2.1.7    Manufacturer Specification Changes Notices


2.1.7.1
The Specification may be amended by the Seller through a Manufacturer
Specification Change Notice (“MSCN”), which shall be provided to the Buyer and
shall be substantially in the form set out in Exhibit B2 hereto and shall set
out in detail the particular change to be made to the Specification and the
effect, if any, of such change on performance, weight, Base Price, Delivery Date
of the Aircraft affected thereby and two-way interchangeability, replaceability
or intermixability requirements under the Specification.


HAL - Amendment N°9 to the Airbus A330/A350XWB Purchase
Agreement            Page 7/14


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential


AIRBUS S.A.S. & HAWAIIAN AIRLINES, INC. - PROPRIETARY AND CONFIDENTIAL

--------------------------------------------------------------------------------



  
2.1.7.2
Except when the MSCN is necessitated by an Aviation Authority Directive or by
equipment obsolescence, in which case the MSCN shall be accomplished without
requiring the Buyer’s consent, if the MSCN adversely affects the performance,
weight, Base Price, Delivery Date of the Aircraft affected thereby or the [**]
interchangeability, replaceability [**] requirements under the Specification,
the Seller shall notify the Buyer of a reasonable period of time during which
the Buyer must accept or reject such MSCN. If the Buyer does not notify the
Seller of the rejection of the MSCN within such period, the MSCN shall be deemed
accepted by the Buyer and the corresponding modification shall be accomplished.



2.1.7.3
In the event of the Seller revising the Specification to incorporate Development
Changes which have no adverse effect on any of the elements as set forth in
2.1.7.2 above, such revision shall be performed by the Seller without the
Buyer’s consent. In such cases, the Buyer shall have access to the details of
such changes through the relevant application in AirbusWorld.



2.1.7.4
[**]



2.2        Propulsion Systems


2.2.1    A330 Propulsion Systems


The A330-200 Aircraft shall be equipped with a set of Rolls-Royce Trent 772B EP
engines, including standard equipment, nacelles and thrust reversers (the
“A330-200 Propulsion Systems”).
    
2.2.2    A330neo Propulsion Systems


The A330neo Aircraft shall be equipped with a set of Rolls-Royce Trent 7000
engines (the “A330neo Propulsion Systems”), with an Airbus Equivalent Thrust
(AET) of [**].


It is agreed and understood that the above thrust rating may be updated at any
time until NEO Specification Freeze.


The above-mentioned A330neo Propulsion Systems designation is based upon
information received from the A330neo Propulsion Systems manufacturer and
remains subject to any modification that might be imposed

HAL - Amendment N°9 to the Airbus A330/A350XWB Purchase
Agreement            Page 8/14


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential


AIRBUS S.A.S. & HAWAIIAN AIRLINES, INC. - PROPRIETARY AND CONFIDENTIAL

--------------------------------------------------------------------------------



by the A330neo Propulsion Systems manufacturer on the Seller and/or the Buyer.


UNQUOTE


3.
BASE PRICE OF THE A330neo AIRCRAFT



Clauses 3.3 and 3.4 of the Agreement are deleted in their entirety and replaced
with the following quoted text:


QUOTE


3.3        Base Price of the A330neo Aircraft


3.3.1    The Base Price of the A330neo Aircraft is the sum of:


(i)
[**]



3.4
Final Contract Price of the A330neo Aircraft

    
The Final Contract Price of each A330neo Aircraft shall be the sum of:


[**]
    
UNQUOTE


4.
PRICE REVISION



Clause 4.1 of the Agreement is deleted in its entirety and replaced with the
following quoted text:


QUOTE


4.1        Seller Price Revision Formula


The Base Price of the Airframe and the price of SCNs relating to the Airframe
for the A330-200 Aircraft are subject to revision up to and including the
Delivery Date in accordance with the Seller Price Revision Formula.



HAL - Amendment N°9 to the Airbus A330/A350XWB Purchase
Agreement            Page 9/14


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential


AIRBUS S.A.S. & HAWAIIAN AIRLINES, INC. - PROPRIETARY AND CONFIDENTIAL

--------------------------------------------------------------------------------



The Base Price of the A330neo Aircraft and the price of SCNs relating to the
A330neo Aircraft are subject to revision up to and including the Delivery Date
in accordance with the Seller NEO Price Revision Formula.


UNQUOTE


5.
DELIVERY SCHEDULE



5.1
Clause 9.1 of the Agreement is deleted in its entirety and replaced with the
following quoted text:



QUOTE


9.1        Delivery Schedule


9.1.1
Subject to Clauses 2, 7, 8, 10 and 18, the Seller shall have the A330-200
Aircraft Ready for Delivery at the Delivery Location within the following
Scheduled Delivery Months:



A330-200 Aircraft N°1*     April 2011
A330-200 Aircraft N°2     October 2011
A330-200 Aircraft N°3     March 2012
A330-200 Aircraft N°4*     April 2012
A330-200 Aircraft N°5     May 2012
A330-200 Aircraft N°6     February 2013
A330-200 Aircraft N°7**    March 2013
A330-200 Aircraft N°8    April 2013
A330-200 Aircraft N°9**    June 2013
A330-200 Aircraft N°10*    November 2013
A330-200 Aircraft N°11    January 2014
A330-200 Aircraft N°12**    February 2014
A330-200 Aircraft N°13*    April 2014
A330-200 Aircraft N°14**    June 2014
A330-200 Aircraft N°15*    October 2014
A330-200 Aircraft N°16*    [**]
A330-200 Aircraft N°17**    [**]
A330-200 Aircraft N°18**    [**]


*Indicates an A330-200 [**] (Aircraft No1 [**] pursuant to Amendment No. 3,
Aircraft No4, No10, No13, No15 and No16 [**] pursuant to Amendment No. 5).

HAL - Amendment N°9 to the Airbus A330/A350XWB Purchase
Agreement            Page 10/14


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential


AIRBUS S.A.S. & HAWAIIAN AIRLINES, INC. - PROPRIETARY AND CONFIDENTIAL

--------------------------------------------------------------------------------





**Indicates an A330-200 [**] (Aircraft No17 [**] pursuant to Amendment No. 5,
Aircraft No7, No9, No12, No14 and No18 [**] pursuant to Amendment No. 6).


Subject to Clauses 2, 7, 8, 10 and 18, the Seller shall have the A330neo
Aircraft Ready for Delivery at the Delivery Location within the following
semesters:


A330-800neo Aircraft N°1     [**]
A330-800neo Aircraft N°2     [**]
A330-800neo Aircraft N°3     [**]
A330-800neo Aircraft N°4     [**]
A330-800neo Aircraft N°5     [**]
A330-800neo Aircraft N°6     [**]


9.1.2
The Seller shall communicate to the Buyer the scheduled delivery quarter of each
A330neo Aircraft (each a “Scheduled Delivery Quarter”) no later than [**]. The
Seller shall communicate to the Buyer the scheduled delivery month of each
Aircraft (each a “Scheduled Delivery Month”) [**] before the first day of the
Scheduled Delivery Quarter of the respective Aircraft. Subject to the then
industrial and commercial constraints of the Seller, the Seller shall
communicate to the Buyer the Scheduled Delivery Month of the respective Aircraft
[**]. The Seller shall give the Buyer at least [**] written notice of the
anticipated date on which the Aircraft shall be Ready for Delivery. Such notice
shall also include the starting date and the planned schedule of the Technical
Acceptance Process set forth in Clause 8. Thereafter the Seller shall notify the
Buyer of any change to such dates.



UNQUOTE


5.2
Clause 9 of the Agreement is amended to add the following quoted text:



QUOTE


9.4        A330neo Industrialization


[**]


UNQUOTE



HAL - Amendment N°9 to the Airbus A330/A350XWB Purchase
Agreement            Page 11/14


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential


AIRBUS S.A.S. & HAWAIIAN AIRLINES, INC. - PROPRIETARY AND CONFIDENTIAL

--------------------------------------------------------------------------------



6.
EXHIBITS TO THE AGREEMENT



Exhibits A2 and F2 to the Agreement are deleted in their entirety.


Exhibit B4 to the Agreement is deleted in its entirety and replaced with
Appendix 1 hereto.


Exhibit C to the Agreement is deleted in its entirety and replaced with Appendix
2 hereto.


The form of Exhibit D shall remain applicable to A330-200 Aircraft and shall
also apply to A330neo Aircraft.


Exhibit F1 to the Agreement is deleted in its entirety and replaced with
Appendix 3 hereto.


Appendix 4 hereto is added to the Agreement as Exhibit G3.
    
7.
EFFECT OF THE AMENDMENT



7.1
The provisions of this Amendment are binding on both parties upon execution
hereof. The Agreement will be deemed to be amended to the extent herein
provided, and, except as specifically amended hereby, will continue in full
force and effect in accordance with its original terms. This Amendment
supersedes any previous understandings, commitments, or representations
whatsoever, whether oral or written, related to the subject matter of this
Amendment.



7.2
Both parties agree that this Amendment will constitute an integral, nonseverable
part of said Agreement, that the provisions of said Agreement are hereby
incorporated herein by reference, and that this Amendment will be governed by
the provisions of said Agreement, except that if the Agreement and this
Amendment have specific provisions that are inconsistent, the specific
provisions contained in this Amendment will govern.



8.
CONFIDENTIALITY



This Amendment is subject to the confidentiality provisions set forth in Clause
22.9 of the Agreement.


9.
COUNTERPARTS




HAL - Amendment N°9 to the Airbus A330/A350XWB Purchase
Agreement            Page 12/14


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential


AIRBUS S.A.S. & HAWAIIAN AIRLINES, INC. - PROPRIETARY AND CONFIDENTIAL

--------------------------------------------------------------------------------



This Amendment may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same instrument.


[Remainder of page intentionally left blank. Signature page follows.]

HAL - Amendment N°9 to the Airbus A330/A350XWB Purchase
Agreement            Page 13/14


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential


AIRBUS S.A.S. & HAWAIIAN AIRLINES, INC. - PROPRIETARY AND CONFIDENTIAL

--------------------------------------------------------------------------------




If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below.


Very truly yours,


AIRBUS S.A.S.




By:     /s/John J. Leahy    


Name:    John J. Leahy    


Title:    Chief Operating Officer, Customers    






Accepted and Agreed


Hawaiian Airlines, Inc.




By:     /s/Mark B. Dunkerley    


Name:    Mark B. Dunkerley    


Title:    President and CEO    



HAL - Amendment N°9 to the Airbus A330/A350XWB Purchase
Agreement                Page 14/14


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential


AIRBUS S.A.S. & HAWAIIAN AIRLINES, INC. - PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------



[a2page1a02.jpg]



--------------------------------------------------------------------------------



[a2page2a01.jpg]



--------------------------------------------------------------------------------



[a2page3a01.jpg]



--------------------------------------------------------------------------------



[a2page4a01.jpg]



--------------------------------------------------------------------------------

APPENDIX 2
EXHIBIT C



EXHIBIT C
SELLER SERVICE LIFE POLICY
ITEMS COVERED




1
The Items covered by the Service Life Policy pursuant to Clause 12.2 are those
Seller Items of primary and auxiliary structure described hereunder.





[**]





HAL - A330/A330neo                                     Exh. C - 1 of 1


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------

APPENDIX 3
EXHIBIT F1



































EXHIBIT F1








A330 Aircraft & A330neo Aircraft TECHNICAL DATA & SOFTWARE








    

HAL - A330/A330neo                                 Exh. F1 - 1 of 5

[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------

APPENDIX 3
EXHIBIT F1

TECHNICAL DATA & SOFTWARE




Where applicable, data shall be established in general compliance with the ATA
100 Information Standards for Aviation Maintenance and the applicable provisions
for digital standard of ATA Specification 2200 (iSpec2200).


The Seller shall provide the Buyer with the following Technical Data (or such
other equivalent Technical Data as may be applicable at the time of their
provision to the Buyer).


[**]
- [**]


1.1-
Format of Data



The Flight Operations Data Package shall be available on-line through the
Seller’s customer portal AirbusWorld in eXtensible Mark-up Language (XML), for
downloading and further data processing and customization, and/or in Portable
Document Format (PDF), as applicable.
In addition, the Seller shall make available [**] in paper format.
Upon the Buyer’s request, a back-up copy of the manuals of the Flight Operations
Data Package may be provided off-line on CD or DVD.


1.2-
Availability Schedule



The Airbus Flight Operations Data Package, reflecting the Buyer’s Aircraft
configuration, shall be available to the Buyer [**] before the Scheduled
Delivery Month of the first Aircraft.
A preliminary customized MMEL shall be available [**] prior to the Scheduled
Delivery Month of the first Aircraft.
The final issue of WBM and FM shall be made available at the time of each
Aircraft Delivery.


2-
Airbus Maintenance Technical Data Package



The Airbus Maintenance Technical Data Package encompasses the following
customized maintenance data required for on-aircraft maintenance to ensure the
continued airworthiness of the Aircraft:
[**]


2.1-
Format of Data


HAL - A330/A330neo                                 Exh. F1 - 2 of 5

[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------

APPENDIX 3
EXHIBIT F1



The Airbus Maintenance Technical Data Package shall be available in the
Airn@v/Maintenance module of the AirN@v software and shall be accessible on-line
through the Seller’s customer portal AirbusWorld.
In addition, if so requested by the Buyer, the corresponding raw data in
Standard Generalized Mark-up Language (SGML) format shall also be made available
for download from the Seller’s customer portal AirbusWorld.
Upon the Buyer’s request, a back-up copy of the data of the Airbus Maintenance
Technical Data Package may be provided off-line on CD or DVD.


2.2-
Availability Schedule



The Airbus Maintenance Technical Data Package, reflecting the Buyer’s Aircraft
configuration, shall be available to the Buyer [**] the Scheduled Delivery Month
of the first Aircraft.
Upon the Buyer’s request, where applicable, preliminary customized maintenance
data may be available [**] to the Scheduled Delivery Month of the first
Aircraft.


3-
Non-customized Technical Data



Non-customized Technical Data, provided as part of the Maintenance Technical
Data Package, shall be made available to the Buyer either in the corresponding
Airn@v software module, as detailed in Clause 14.9 of the Agreement, or in PDF
format, as applicable.
The Technical Data belonging to each AirN@v module and/or available in PDF
format shall be as listed in the Seller’s Customer Services Catalog current at
the time of the delivery of the Technical Data.
Non-customized Technical Data shall be made available to the Buyer in accordance
with a schedule to be mutually agreed between the Buyer and Seller [**] to the
Scheduled Delivery Month of the first Aircraft.


4-
Additional Technical Data



4.1
In addition to the Flight Operations Data Package and the Maintenance Technical
Data Package, the Seller shall provide, at Delivery of each Aircraft:

-    on-line access to the Aircraft mechanical drawings that cover installation
of structure and systems fitted on the Buyer’s Aircraft at Delivery.
-    on-line access to the Electrical Load Analysis (ELA), in a format allowing
further updating by the Buyer.
4.2
Within [**] the Delivery of each Aircraft, the Seller shall provide:


HAL - A330/A330neo                                 Exh. F1 - 3 of 5

[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------

APPENDIX 3
EXHIBIT F1

•the weighing report, for integration into the WBM by the Buyer.


Note: The weighing report is incorporated into the cockpit WBM at the time of
aircraft delivery after the aircraft has been weighed.

HAL - A330/A330neo                                 Exh. F1 - 4 of 5

[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------

APPENDIX 3
EXHIBIT F1

SCHEDULE A


[**]



HAL - A330/A330neo                                 Exh. F1 - 5 of 5

[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------

APPENDIX 4


EXHIBIT G3
SELLER NEO PRICE REVISION FORMULA





1.
BASE PRICE



[**]


2.
BASE PERIOD



[**]


3.
INDEXES



[**]


4.
REVISION FORMULA



[**]


5.
GENERAL PROVISIONS



[**]



HAL - A330/A330neo
Exh. G3 - 1 of 1



[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential    



--------------------------------------------------------------------------------



AMENDED AND RESTATED LETTER AGREEMENT NO. 2






Hawaiian Airlines, Inc.


Re: Specification Matters


Ladies and Gentlemen,


This amended and restated Letter Agreement No. 2 (hereinafter referred to as the
“Letter Agreement”) is entered into as of December 17, 2014 between Airbus
S.A.S., a société par actions simplifiée organized and existing under the laws
of the Republic of France, having its registered office located at 2, Rond-Point
Maurice Bellonte, 31700 Blagnac, France (hereinafter referred to as the
“Seller”), and Hawaiian Airlines, Inc. a corporation organized and existing
under the laws of the State of Delaware, United States of America, having its
principal corporate offices located at 3375 Koapaka Street, Ste. G-350,
Honolulu, Hawaii, 96819, USA (hereinafter referred to as the “Buyer”).


WITNESSETH:


WHEREAS, the Buyer and the Seller have entered into an Airbus A330/A330neo
Purchase Agreement dated as January 31, 2008, which agreement, as previously
amended by and supplemented with all exhibits, appendices, and letter agreements
and amendments thereto (collectively, the "Agreement") relates to the sale by
the Seller and the purchase by the Buyer of certain aircraft, under the terms
and conditions set forth in said Agreement; and


WHEREAS, the Buyer and the Seller have entered into Letter Agreement No. 2 to
the Agreement, setting forth certain terms and conditions regarding the sale of
the Aircraft (the “Original Letter Agreement”).


WHEREAS, the Buyer and the Seller wish to amend and restate the Original Letter
Agreement pursuant to the terms of this Letter Agreement, which both parties
agree will constitute an integral, nonseverable part of the Agreement, that the
provisions of the Agreement are hereby incorporated herein by reference, and
that this Letter Agreement will be governed by the provisions of said Agreement,
except that if the Agreement and this Letter Agreement have specific provisions
which are inconsistent, the specific provisions contained in this Letter
Agreement will govern.


NOW THEREFORE IT IS AGREED THAT THE ORIGINAL LETTER AGREEMENT IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


[**]

HAL - A330/A330neo PA                                            LA2-1
HAL_CT1400220_A&R LA2 Specification Matters.doc


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------





2.
ASSIGNMENT



This Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, not to be unreasonably withheld or delayed, or as may otherwise
be permitted under Clause 20.2 of the Agreement, and any attempted assignment or
transfer in contravention of the provisions of this Paragraph will be void and
of no force or effect.


If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below.


Very truly yours,


AIRBUS S.A.S.




/s/ John J. Leahy


By: John J. Leahy     


Its: Chief Operating Officer, Customers






Accepted and Agreed


Hawaiian Airlines, Inc.


/s/ Mark B. Dunkerley


By: Mark B. Dunkerley     


Its: President and CEO     







HAL - A330/A330neo PA                                            LA2-2
HAL_CT1400220_A&R LA2 Specification Matters.doc


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------





AMENDED AND RESTATED LETTER AGREEMENT NO. 3






Hawaiian Airlines, Inc.


Re: Flexibility


Ladies and Gentlemen,


This Amended and Restated Letter Agreement No. 3 (hereinafter referred to as the
“Letter Agreement”) is entered into as of December 17, 2014 between Airbus
S.A.S., a société par actions simplifiée organized and existing under the laws
of the Republic of France, having its registered office located at 2, Rond-Point
Maurice Bellonte, 31700 Blagnac, France (hereinafter referred to as the
“Seller”), and Hawaiian Airlines, Inc. a corporation organized and existing
under the laws of the State of Delaware, United States of America, having its
principal corporate offices located at 3375 Koapaka Street, Ste. G-350,
Honolulu, Hawaii, 96819, USA (hereinafter referred to as the “Buyer”).


WITNESSETH:


WHEREAS, the Buyer and the Seller have entered into an Airbus A330/A330neo
Purchase Agreement dated as January 31, 2008, which agreement, as previously
amended by and supplemented with all exhibits, appendices, and letter agreements
and amendments thereto (collectively, the "Agreement") relates to the sale by
the Seller and the purchase by the Buyer of certain aircraft, under the terms
and conditions set forth in said Agreement; and


WHEREAS, the Buyer and the Seller have entered into the Amended and Restated
Letter Agreement No. 3 to the Agreement dated as of November 22, 2010, as
amended (the “Original Letter Agreement”), setting forth certain terms and
conditions regarding the sale of the Aircraft.


WHEREAS, the Buyer and the Seller wish to amend and restate the Original Letter
Agreement pursuant to the terms of this Letter Agreement, which both parties
agree will constitute an integral, nonseverable part of the Agreement, that the
provisions of the Agreement are hereby incorporated herein by reference, and
that this Letter Agreement will be governed by the provisions of said Agreement,
except that if the Agreement and this Letter Agreement have specific provisions
which are inconsistent, the specific provisions contained in this Letter
Agreement will govern.


NOW THEREFORE IT IS AGREED THAT THE ORIGINAL LETTER AGREEMENT IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:



HAL - A330/A330neo PA                                            LA3-1
HAL_CT1400220_A&R LA3 Flexibility.doc


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------



1.
DEFINITIONS



[**]


A330-800neo [**] Aircraft - up to [**] A330neo aircraft [**] that may be sold by
the Seller and purchased by the Buyer pursuant to this Agreement, together with
all components, equipment, parts and accessories installed in or on such
aircraft and the applicable Propulsion Systems.


A330-800neo [**] Aircraft - up to [**] A330neo aircraft [**] that may be sold by
the Seller and purchased by the Buyer pursuant to this Agreement, together with
all components, equipment, parts and accessories installed in or on such
aircraft and the applicable Propulsion Systems.


[**]


6.
ASSEMBLY LINE REACTIVATION



Nothing contained in this Letter Agreement shall force the Seller to either (i)
reactivate the final assembly line of any aircraft or (ii) maintain in activity
the final assembly line of any aircraft solely for the Buyer.


7.
ASSIGNMENT



This Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, not to be unreasonably withheld or delayed, or as may otherwise
be permitted under Clause 20.2 of the Agreement, and any attempted assignment or
transfer in contravention of the provisions of this Paragraph will be void and
of no force or effect.




[Remainder of page intentionally left blank. Signature page follows.]





HAL - A330/A330neo PA                                            LA3-2
HAL_CT1400220_A&R LA3 Flexibility.doc


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------



If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below.


Very truly yours,


AIRBUS S.A.S.




/s/ John J. Leahy


By: John J. Leahy     


Its: Chief Operating Officer, Customers






Accepted and Agreed


Hawaiian Airlines, Inc.


/s/ Mark B. Dunkerley


By: Mark B. Dunkerley     


Its: President and CEO     





HAL - A330/A330neo PA                                            LA3-3
HAL_CT1400220_A&R LA3 Flexibility.doc


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------



[a71page1.jpg]



--------------------------------------------------------------------------------



[a71page2.jpg]



--------------------------------------------------------------------------------



[a71page3.jpg]



--------------------------------------------------------------------------------



[a71page4.jpg]



--------------------------------------------------------------------------------



AMENDED AND RESTATED LETTER AGREEMENT NO. 4






Hawaiian Airlines, Inc.


Re: Miscellaneous


Ladies and Gentlemen,


This Amended and Restated Letter Agreement No. 4 (hereinafter referred to as the
“Letter Agreement”) is entered into as of December 17, 2014 between Airbus
S.A.S., a société par actions simplifiée organized and existing under the laws
of the Republic of France, having its registered office located at 2, Rond-Point
Maurice Bellonte, 31700 Blagnac, France (hereinafter referred to as the
“Seller”), and Hawaiian Airlines, Inc. a corporation organized and existing
under the laws of the State of Delaware, United States of America, having its
principal corporate offices located at 3375 Koapaka Street, Ste. G-350,
Honolulu, Hawaii, 96819, USA (hereinafter referred to as the “Buyer”).


WITNESSETH:


WHEREAS, the Buyer and the Seller have entered into an Airbus A330/A330neo
Purchase Agreement dated as January 31, 2008, which agreement, as previously
amended by and supplemented with all exhibits, appendices, and letter agreements
and amendments thereto (collectively, the "Agreement") relates to the sale by
the Seller and the purchase by the Buyer of certain aircraft, under the terms
and conditions set forth in said Agreement; and


WHEREAS, the Buyer and the Seller have entered into Letter Agreement No. 4 to
the Agreement, setting forth certain terms and conditions regarding the sale of
the Aircraft (the “Original Letter Agreement”).


WHEREAS, the Buyer and the Seller wish to amend and restate the Original Letter
Agreement pursuant to the terms of this Letter Agreement, which both parties
agree will constitute an integral, nonseverable part of the Agreement, that the
provisions of the Agreement are hereby incorporated herein by reference, and
that this Letter Agreement will be governed by the provisions of said Agreement,
except that if the Agreement and this Letter Agreement have specific provisions
which are inconsistent, the specific provisions contained in this Letter
Agreement will govern.


NOW THEREFORE IT IS AGREED THAT THE ORIGINAL LETTER AGREEMENT IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:



HAL - A330/A330neo PA                                            LA4-1
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



0.
DEFINITIONS



Notwithstanding Clause 0 of the Agreement, the following terms shall have the
following meanings for all purposes of the Agreement:


[**]


Certificate of Sanitary Construction - means a Certificate of Sanitary
Construction issued by the U.S. Public Health Service of the Food and Drug
Administration, or any equivalent successor certificate thereto.


Goods and Services - any goods, excluding Aircraft, and services that may be
purchased by the Buyer from the Seller or its designee under this Agreement or
any related agreement.


[**]


Standard Airworthiness Certificate - a Standard Airworthiness Certificate issued
pursuant to Part 21 of the Federal Aviation Regulations, or any equivalent
successor certificate.


Warranty Period - as defined in 12.1.3.


1.
RESERVED



2.
SPECIFICATION



Clause 2.1.7 of the Agreement is supplemented by the following quoted provision:


QUOTE
2.1.7.5
[**]

UNQUOTE


3.        RESERVED


4.
PRICE REVISION



[**]


5.
PAYMENT TERMS



Clauses 5.2.1, 5.2.2 and 5.2.3 of the Agreement are cancelled and replaced with
the

HAL - A330/A330neo PA                                            LA4-2
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



following quoted provisions:


QUOTE
[**]
UNQUOTE


Clauses 5.5.2, 5.5.3, 5.6, 5.7, 5.8, 5.8.1, and 5.8.2 of the Agreement are
cancelled and replaced with the following quoted provisions:


QUOTE
5.5.2
Except as provided in Clause 5.5.1, the Seller shall pay all Taxes, levied,
assessed, charged or collected, on or prior to Delivery of any Aircraft, for or
in connection with the manufacture, acquisition of any component, accessory,
equipment or part delivered or furnished under this Agreement, or assembly, sale
and delivery to the Buyer under this Agreement of such Aircraft or any parts,
instructions or data installed thereon or incorporated therein (except Buyer
Furnished Equipment referred to in Clause 18).



5.5.3
The Buyer shall pay all Taxes not assumed by the Seller under Clause 5.5.2,
including, but not limited to any duties or taxes due upon or in relation to the
importation of the Aircraft into the Buyer’s country and/or any withholding
taxes or deductions levied or required in the Buyer’s country with respect to
the payment to the Seller of any amount due from the Buyer hereunder, except for
Taxes based on or measured by the income of the Seller or any Taxes levied
against the Seller for the privilege of doing business in any jurisdiction.



"Taxes" means any present or future tax, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any governmental authority or any
political subdivision or taxing authority thereof or therein.


5.6
Application of Payments



Notwithstanding any other rights the Seller may have at contract or at law, the
Buyer and the Seller hereby agree that should any amount (whether under this
Agreement or under any other agreement between a [**] on the one hand and the
[**] on the other hand, and whether at the stated maturity of such amount, by
acceleration or otherwise) become due and payable by any [**], and not be paid
in full in immediately available funds on the date due, [**] and the Seller has
provided the Buyer at least five (5) days advance written notice, then the
Seller shall have the right to debit and apply, in whole or in part, the
Predelivery Payments paid to the Seller by the Buyer against such unpaid amount.
The Seller shall promptly notify the Buyer in writing

HAL - A330/A330neo PA                                            LA4-3
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



after such debiting and application, and the Buyer shall immediately pay to the
Seller the amount required to comply with Clause 5.2.3.


5.7
Setoff Payments



Notwithstanding anything to the contrary contained herein, before being required
to make any payments to the Buyer, the Seller shall have the right to deduct
from any such payments an amount equal to any other amounts due and owing by any
Buyer Party to the Seller or any Affiliate thereof under any agreement between a
Buyer Party and the Seller or any of its Affiliates.


5.8
Overdue Payments



5.8.1
Except if otherwise agreed, if any payment due the Seller is not received by the
Seller on the date or dates due, the Seller shall have the right to claim from
the Buyer, and the Buyer shall promptly pay to the Seller on receipt of such
claim, interest at the rate of [**] on the amount of such overdue payment, to be
calculated from and including the due date of such payment to (but excluding)
the date such payment is received by the Seller. The Seller's right to receive
such interest shall be in addition to any other rights of the Seller hereunder
or at law.

UNQUOTE


6.
RESERVED



7.
CERTIFICATION



Clause 7.1 of the Agreement is cancelled and replaced with the following quoted
provisions:


QUOTE
7.1
Type Certification



The A330-200 Aircraft have been, and the A330neo Aircraft will be, prior to
Delivery, type certificated under EASA procedures for joint certification in the
transport category. The Seller shall obtain or cause to be obtained an FAA type
certificate (the "Type Certificate") for the A330-200 Aircraft and the A330neo
Aircraft prior to Delivery to allow the issuance of the Export Certificate of
Airworthiness.
UNQUOTE


Clause 7.3.3 of the Agreement is cancelled and replaced with the following
quoted provisions:

HAL - A330/A330neo PA                                            LA4-4
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



QUOTE
[**]
(ii)
[**]

UNQUOTE


8.
TECHNICAL ACCEPTANCE



Clause 8.1.1 of the Agreement is cancelled and replaced with the following
quoted provisions:


QUOTE
8.1.1
Prior to Delivery, the Aircraft shall undergo a technical acceptance process
developed by the Seller (the "Technical Acceptance Process"). Successful
completion of the Technical Acceptance Process shall demonstrate the
satisfactory functioning of the Aircraft and shall be deemed to demonstrate
compliance with the Specification. Should the Aircraft fail to complete the
Technical Acceptance Process satisfactorily, the Seller shall without hindrance
from the Buyer be entitled to carry out any necessary changes to make the
Aircraft compliant and, as soon as practicable thereafter, resubmit the Aircraft
to the Technical Acceptance Process to the extent necessary to demonstrate full
compliance with the requirements of the Technical Acceptance Process. Any
changes to the length (i.e. number of days) of the Technical Acceptance Process
will be subject to the mutual agreement of the Buyer and the Seller.



[**]
UNQUOTE


Clause 8.2.3 of the Agreement is cancelled and replaced with the following
quoted provisions:


QUOTE
8.2.3
If the Buyer does not attend or fails to cooperate in the Technical Acceptance
Process, the Seller shall be entitled to complete the Technical Acceptance
Process in compliance with Clause 8.1 without the Buyer's attendance, and
provided that the Technical Acceptance Process is completed successfully and
that the Seller so represents to the Buyer, the Buyer shall be deemed to have
accepted that the Technical Acceptance Process has been completed, in all
respects.

UNQUOTE


Clause 8.5 of the Agreement is cancelled and replaced with the following quoted
provisions:



HAL - A330/A330neo PA                                            LA4-5
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



QUOTE
8.5
Aircraft Utilization



[**]
UNQUOTE


9.
DELIVERY



Clause 9.1 of the Agreement is supplemented by the following quoted provision:


QUOTE
9.1.3
[**]

UNQUOTE


Clause 9.2.3 of the Agreement is cancelled and replaced with the following
quoted provisions:
QUOTE
9.2.3
If the Buyer fails to (i) deliver the signed Certificate of Acceptance to the
Seller on or before the Delivery Date, provided that the Aircraft has
successfully completed the Technical Acceptance Process or (ii) pay the Balance
of the Final Contract Price for the Aircraft to the Seller on the Delivery Date,
then the Buyer shall be deemed to have rejected Delivery wrongfully when the
Aircraft was duly tendered to the Buyer hereunder. If such a deemed rejection
arises, the Seller shall retain title to the Aircraft and the Buyer shall
indemnify and hold the Seller harmless against any and all [**] costs (including
but not limited to any parking, storage, and insurance costs [**]). The Seller
shall be under no duty to the Buyer to store, park, or otherwise protect the
Aircraft, [**] These rights of the Seller shall be in addition to the Seller’s
other rights and remedies in this Agreement.

UNQUOTE


Clause 9.3 is supplemented by the following quoted provision:
QUOTE
9.3.3
[**]

UNQUOTE


10.
EXCUSABLE DELAY AND TOTAL LOSS



Clause 10 of the Agreement is cancelled and replaced by the following quoted
provisions:
QUOTE
10.1
Scope of Excusable Delay




HAL - A330/A330neo PA                                            LA4-6
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



Neither the Seller nor any Affiliate of the Seller, shall be responsible for or
be deemed to be in default on account of delays in Delivery of the Aircraft or
failure to deliver or otherwise in the performance of its other obligations
under this Agreement or any part hereof but only to the extent that such delay
is due to causes beyond the Seller's, or any Affiliate’s control and not
occasioned by the Seller's or any Affiliate’s, fault or negligence ("Excusable
Delay"), including, but not limited to: (i) acts of God or the public enemy,
natural disasters, fires, floods, storms beyond ordinary strength, explosions or
earthquakes; epidemics or quarantine restrictions; total or constructive total
loss; compliance with any [**] law, decision, regulation, directive or other act
of any government or of the Council of the European Community or the Commission
of the European Community or of any national, Federal, State, municipal or other
governmental department, commission, board, bureau, agency, court or
instrumentality, domestic or foreign; governmental priorities, regulations or
orders affecting allocation of materials, facilities or a completed Aircraft;
war, civil war or warlike operations, terrorism, insurrection or riots; failure
of transportation; strikes or labor troubles causing cessation, slow down or
interruption of work; delay in obtaining any airworthiness or type certification
after due and timely diligence; inability after due and timely diligence to
procure materials, accessories, equipment or parts; or failure of a
subcontractor or Supplier [**] to furnish materials, components, accessories,
equipment or parts (despite Seller’s commercially reasonable efforts to procure
alternative solutions); (ii) [**] and (iii) delay in delivery or otherwise in
the performance of this Agreement by the Seller due in whole or in part to any
delay in or failure of the delivery of, or any other event or circumstance
relating to, the [**] or Buyer Furnished Equipment [**].


10.2
Consequences of Excusable Delay



10.2.1
If an Excusable Delay occurs the Seller shall



(i)
notify the Buyer of such Excusable Delay as soon as practicable after becoming
aware of the same;

(ii)
not be deemed to be in default in the performance of its obligations hereunder
as a result of such Excusable Delay;

(iii)
not be responsible for any damages arising from or in connection with such
Excusable Delay suffered or incurred by the Buyer;

(iv)
as soon as practicable after the removal of the cause of such Excusable Delay
resume performance of its obligations under this Agreement and in particular
shall notify the Buyer of the revised Scheduled Delivery Month, and

(v)
shall take all reasonable steps within its control to reduce the effect of any
delay.



[**]



HAL - A330/A330neo PA                                            LA4-7
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



10.3
Termination on Excusable Delay



10.3.1
If any Delivery is delayed as a result of one or more Excusable Delays for a
period of more than [**] after the last day of the Scheduled Delivery Month,
then either party may terminate this Agreement with respect to the affected
Aircraft, by giving written notice to the other party within [**] and following
such termination, the parties shall have no further rights or obligations with
respect to such affected Aircraft, [**]. Notwithstanding the foregoing, the
Buyer shall not be entitled to terminate this Agreement or to receive payment
pursuant to this Clause 10.3.1if the Excusable Delay is caused directly or
indirectly by the action or inaction of the Buyer or its representatives.



10.3.2
If the Seller advises the Buyer in its notice of a revised Scheduled Delivery
Month pursuant to Clause 10.2.1(iv) that there shall be a delay in Delivery of
an Aircraft of more than [**] after the last day of the Scheduled Delivery
Month, then either party may terminate this Agreement with respect to the
affected Aircraft. Termination shall be made by giving written notice to the
other party within [**] after the Buyer's receipt of the notice of a revised
Scheduled Delivery Month and following such termination, the parties shall have
no further rights or obligations with respect to such affected Aircraft, [**]



Notwithstanding the foregoing, the Buyer shall not be entitled to terminate this
Agreement or to receive payment pursuant to this Clause 10.3.2 if the Excusable
Delay is caused directly or indirectly by the action or inaction of the Buyer or
its representatives.


10.3.3
If this Agreement is not terminated under the terms of Clause 10.3.1 or 10.3.2,
then the Seller shall be entitled to reschedule Delivery. The Seller shall
confirm to the Buyer the new Scheduled Delivery Month after the [**] period
referred to in Clause 10.3.1 or 10.3.2, which shall be either the Scheduled
Delivery Month notified to the Buyer under Clause 10.2.1 (iv) or such other
month as may be agreed by the parties, and this new Scheduled Delivery Month
shall be deemed to be an amendment to the applicable Scheduled Delivery Month in
Clause 9.1.1.



10.4
Total Loss, Destruction or Damage



If, prior to Delivery, any Aircraft is lost, destroyed or in the reasonable
opinion of the Seller is damaged beyond economic repair (“Total Loss”), the
Seller shall notify the Buyer to this effect within ten (10) Business Days of
such occurrence. The Seller shall include in said notification (or as soon after
the issue of the notice as such information becomes available to the Seller) the
earliest date consistent with the Seller's other commitments and production
capabilities that an aircraft to replace the

HAL - A330/A330neo PA                                            LA4-8
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



Aircraft may be delivered to the Buyer and the Scheduled Delivery Month shall be
extended as specified in the Seller's notice to accommodate the delivery of the
replacement aircraft; provided, however, that if the Scheduled Delivery Month is
extended to a month that is later than [**] after the last day of the original
Scheduled Delivery Month then this Agreement shall terminate with respect to
said Aircraft unless:


(i)
the Buyer notifies the Seller within thirty (30) days of the date of receipt of
the Seller's notice that it desires the Seller to provide a replacement aircraft
during the month quoted in the Seller’s notice; and



(ii)
the parties execute an amendment to this Agreement recording the change in the
Scheduled Delivery Month, in which case, to the extent the Total Loss is not due
to action or inaction of the Buyer or its representatives:



(a)
[**]



Nothing herein shall require the Seller to manufacture and deliver a replacement
aircraft if such manufacture would require the reactivation of its production
line for the model or series of aircraft that includes the Aircraft. Any
termination pursuant to this Clause 10.4 as to a particular Aircraft shall
discharge the obligations and liabilities of the parties hereunder with respect
to such Aircraft, [**]


Notwithstanding the foregoing, the Buyer shall not be entitled to terminate this
Agreement or to receive payment pursuant to this Clause 10.4 if the Total Loss
is caused directly or indirectly by the action or inaction of the Buyer or its
representatives.


10.5
Remedies



THIS CLAUSE 10 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS
IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS AS ARE COVERED BY
CLAUSE 11, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE
ENTITLED IN RESPECT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO
INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE.
UNQUOTE


11.
INEXCUSABLE DELAY




HAL - A330/A330neo PA                                            LA4-9
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



Clause 11 of the Agreement is cancelled and replaced by the following quoted
provisions:
QUOTE


11.1
Liquidated Damages



11.1.1
Liquidated Damages



Should an Aircraft not be Ready for Delivery:


[**]


(as such month may be changed pursuant to Clauses 2, 7 or 10) and such delay is
not as a result of an Excusable Delay or Total Loss, then such delay shall be
termed an “Inexcusable Delay”. In the event of an Inexcusable Delay, the Buyer
shall have the right to claim, and the Seller shall pay the Buyer liquidated
damages of an amount equal to the Liquidated Damages Amount for the affected
Aircraft for each day of Inexcusable Delay in the Delivery, starting the day
falling [**]


11.1.2        Liquidated Damages Amount


[**]


11.2
Renegotiation



If, as a result of an Inexcusable Delay, Delivery does not occur within [**]
after the last day of the Scheduled Delivery Month the Buyer shall have the
right, exercisable by written notice to the Seller given between [**], to
require from the Seller a good faith renegotiation of the Scheduled Delivery
Month for the affected Aircraft. Unless otherwise agreed between the Seller and
the Buyer during such renegotiation, the said renegotiation shall not prejudice
Buyer's right to receive liquidated damages in accordance with Clause 11.1.


11.3
Termination



[**]


If, as a result of one or more Inexcusable Delays, Delivery does not occur
within [**] and the parties have not renegotiated the Delivery Date pursuant to
Clause 11.2, then either party shall have the right exercisable by written
notice to the other party [**] to terminate this Agreement in respect of the
affected Aircraft. In the event of termination, neither party shall have any
claim against the other, except that the

HAL - A330/A330neo PA                                            LA4-10
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



Seller shall pay to the Buyer any amounts due pursuant to Clause 11.1 unless
already paid, and the Seller shall pay to the Buyer an amount equal to the
Predelivery Payments received from the Buyer hereunder in respect of the
Aircraft as to which this Agreement has been terminated, [**]


11.4
Remedies



THIS CLAUSE 11 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS
IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS AS ARE COVERED BY
CLAUSE 10, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE
ENTITLED IN RESPECT THEREOF, INCLUDING WITHOUT LIMITATION ANY RIGHTS TO
INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. THE BUYER SHALL
NOT BE ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS PROVIDED IN THIS
CLAUSE 11 WHERE THE DELAY REFERRED TO IN THIS CLAUSE 11 IS CAUSED BY THE
NEGLIGENCE OR FAULT OF THE BUYER OR ITS REPRESENTATIVES.
UNQUOTE


12.        WARRANTIES AND SERVICE LIFE POLICY


Clause 12 of the Agreement is cancelled and replaced with the following quoted
provisions:


QUOTE
12.1
Warranty



12.1.1
Nature of Warranty



Subject to the limitations and conditions hereinafter provided, and except as
provided in Clause 12.1.2, the Seller warrants to the Buyer that each Aircraft
and Warranted Part shall at the time of Delivery to the Buyer be free from
defects:


(i)
in material,



(ii)
in workmanship, including, without limitation, processes of manufacture,



(iii)
in design (including, without limitation, selection of materials) having regard
to the state of the art at the date of such design, and




HAL - A330/A330neo PA                                            LA4-11
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



(iv)
arising from failure to conform to the Specification, except as to those
portions of the Specification that are expressly stated in the Specification to
be estimates or approximations or design aims.



For the purposes of this Agreement, the term "Warranted Part" shall mean any
Seller proprietary component, equipment, software, or part, that (a) is
installed on an Aircraft at Delivery, (b) is manufactured to the detail design
of the Seller or a subcontractor of the Seller or, with respect to software, is
developed to the detail design of the Seller or a subcontractor of the Seller
and (c) bears a Seller part number at the time of Delivery.


12.1.2
Exclusions



The warranties set forth in Clause 12.1.1 shall not apply to Buyer Furnished
Equipment, Propulsion Systems, or to any component, accessory, equipment or part
purchased by the Buyer that is not a Warranted Part, provided, however, that:


(i)
any defect in the Seller's workmanship in respect of the installation of such
items in the Aircraft, including any failure by the Seller to conform to the
installation instructions of the manufacturers of such items that invalidates
any applicable warranty from such manufacturers, shall constitute a defect in
workmanship for the purpose of this Clause 12.1 and be covered by the warranty
set forth in Clause 12.1.1(ii), and



(ii)
any defect inherent in the Seller's design of the installation, considering the
state of the art at the date of such design, that impairs the use of such items
shall constitute a defect in design for the purposes of this Clause 12.1 and be
covered by the warranty set forth in Clause 12.1.1(iii).



In addition, the warranties set forth in Clause 12.1.1 shall not apply to any
defect arising from any act or omission of the Buyer, including but not limited
to, any failure to operate and maintain the affected Aircraft or part thereof in
accordance with the standards set forth in Clause 12.1.11 or from any act or
omission of any third party (such third party not to include the Seller, its
Affiliates and subcontractors).


[**]


12.1.4        Limitations of Warranty


12.1.4.1
The Buyer's remedy and the Seller's obligation and liability under Clauses
12.1.1 and 12.1.2 are limited to, at the Seller's expense and option, acting in
a commercial reasonable manner, the repair, replacement or correction (to
include, in the case of


HAL - A330/A330neo PA                                            LA4-12
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



software, supply of a comparable product with equivalent function) of any
defective Warranted Part together with a credit to the Buyer’s account with the
Seller for the future purchase of Goods and Services in an amount equal to the
mutually agreed direct labor costs expended [**] at the In-house Warranty Labor
Rate. The Seller may elect to effect such repair, replacement or correction by
supplying modification kits designed to rectify the defect [**] by furnishing a
credit to the Buyer for the future purchase of goods and services (not including
Aircraft) equal to the price at which the Buyer is then entitled to acquire a
replacement for the defective Warranted Part.


12.1.4.2
If the Seller corrects a defect covered by Clause 12.1.1(iii) that becomes
apparent within the Warranty Period, on the Buyer’s written request the Seller
shall correct any such defect of the same type in any Aircraft that has not
already been delivered to the Buyer. The Seller shall not be responsible for,
nor deemed to be in default on account of any delay in Delivery of any Aircraft
or otherwise, in respect of performance of correcting a defect covered by Clause
12.1.1(iii), due to the Seller's undertaking to make such correction.
Alternatively, the Buyer and the Seller may agree to deliver such Aircraft with
subsequent correction of the defect by the Buyer at the Seller's expense, or the
Buyer may elect to accept Delivery and thereafter file a Warranty Claim as
though the defect had become apparent immediately after Delivery of such
Aircraft.



12.1.5
[**]

 
12.1.5.2 The Seller’s liability under Clause 12.1.5.1 is subject to the
following conditions:


(i)
Such inspections are recommended in a Seller Service Bulletin to be performed
within the Warranty Period or such inspection would be otherwise covered by a
Warranty Claim;



(ii)
Such inspections are not performed in lieu of corrective action that has been
provided by the Seller prior to the dates of such inspection;

            


(iii)
[**]



12.1.6
Warranty Claim Requirements



The Buyer's remedy and the Seller's obligation and liability under this Clause
12.1 with respect to each claimed defect are subject to the following
conditions:


(i)
the defect has become apparent within the Warranty Period,


HAL - A330/A330neo PA                                            LA4-13
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------





(ii)
the Buyer has filed a Warranty Claim within [**] in the last A330-200 Aircraft
or the last A330neo Aircraft as applicable.



(iii)
the Buyer returns the Warranted Part claimed to be defective to the repair
facilities designated by the Seller as soon as practicable, unless the Buyer
elects to repair a defective Warranted Part in accordance with the provisions of
Clause 12.1.8; and



(iv)
the Seller's receives a Warranty Claim complying with the provisions of Clause
12.1.7(v).



(v)
receipt of a Warranty Claim by Seller in accordance with Clause 12.1.6 (ii)
secures the Buyer’s right to claim remedies even though a correction is
performed after the expiration of the Warranty Period.



12.1.7
Warranty Administration



The warranties set forth in this Clause 12.1 shall be administered as
hereinafter provided:


(i)        Claim Determination


Determination by the Seller as to whether any claimed defect in any Warranted
Part is a valid Warranty Claim shall be made by the Seller and shall be based on
claim details, reports from the Seller's regional representative, historical
data logs, inspections, tests, findings during repair, defect analysis and other
relevant documents and information.


[**]


(vi)
Replacements



Replaced components, equipment, accessories or parts shall become the Seller's
property.


Title to and risk of loss of any Aircraft, component, accessory, equipment or
part returned by the Buyer to the Seller shall at all times remain with the
Buyer, except that (i) when the Seller has possession of a returned Aircraft,
component, accessory, equipment or part to which the Buyer has title, the Seller
shall have such responsibility therefor as is chargeable by law to a bailee for
hire, but the Seller shall not be liable for loss of use, and (ii) title to and
risk of loss of a returned component, accessory, equipment or part shall pass to
the Seller on shipment by the Seller to the Buyer of

HAL - A330/A330neo PA                                            LA4-14
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



any item furnished by the Seller to the Buyer as a replacement therefor. Upon
the Seller's shipment to the Buyer of any replacement component, accessory,
equipment or part provided by the Seller pursuant to this Clause 12.1, title to
and risk of loss of such replacement component, accessory, equipment or part
shall pass to the Buyer.


(vii)
Rejection



The Seller shall provide reasonable written substantiation in case of rejection
of a Warranty Claim. [**]


(viii)
Inspection



The Seller shall have the right to inspect the affected Aircraft and documents
and other records relating thereto in the event of any claim under this Clause
12.1.


12.1.8
In-house Warranty



(i)
Authorization



The Buyer is hereby authorized to repair Warranted Parts, subject to the terms
of this Clause 12.1.8 ("In-house Warranty Repair"). [**] the Buyer shall notify
the Resident Customer Support Representative, of its decision to perform any
in-house repairs before such repairs are commenced. The Buyer's notice shall
include sufficient detail regarding the defect, estimated labor hours and
material to allow the Seller to ascertain the reasonableness of the estimate.
The Seller shall use commercially reasonable efforts to ensure a prompt response
(in no event in excess of three (3) Business Days) and shall not unreasonably
withhold authorization.


(ii)
Conditions of Authorization



The Buyer shall be entitled to the benefits under this Clause 12.1.8 for repair
of Warranted Parts:


a.
if the Buyer complies with the terms of Clause 12.1.8(i);



b.
if adequate facilities and qualified personnel are available to the Buyer.



c.
provided that repairs are to be performed in accordance with the Seller's
written instructions set forth in applicable Technical Data,



d.
only to the extent reasonably necessary to correct the defect, in accordance
with the standards set forth in Clause 12.1.11.


HAL - A330/A330neo PA                                            LA4-15
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------





(iii)
Seller's Rights



The Seller shall have the right to require the return to Seller of any Warranted
Part, or any part removed therefrom, that is claimed to be defective, if, in the
Seller’s judgment, the nature of the claimed defect requires technical
investigation. Such delivery shall be subject to the provisions of Clause
12.1.7(ii).


The Seller shall have the right to have a representative present during the
disassembly, inspection and testing of any Warranted Part claimed to be
defective, provided that Seller’s exercise of such right does not unreasonably
delay the disassembly, inspection and testing of any Warranted Part.


(iv)
In-house Warranty Claim Substantiation



Claims for In-house Warranty Repair credit must be submitted to the Seller [**]
following completion of such In-House Warrranty Repair and shall comply with the
requirements for Warranty Claims under Clause 12.1.6(v) and in addition shall
include:


(a)
a report of technical findings with respect to the defect,



(b)
for parts required to remedy the defect:



•part numbers,
•serial numbers (if applicable),
•description of the parts,
•quantity of parts,
•unit price of parts,    
•copies of related Seller's or third party's invoices (if applicable),
•total price of parts


(c)
detailed number of labor hours,



(d)
In-house Warranty Labor Rate, and



(e)
total claim value.



(v)
Credit




HAL - A330/A330neo PA                                            LA4-16
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



The Buyer's sole remedy, and the Seller's sole obligation and liability, in
respect of In-house Warranty Repair claims, shall be a credit to the Buyer's
account. Such credit shall be equal to [**].


(a)
To determine direct labor costs, only the manhours spent on removal from the
Aircraft disassembly, inspection, repair, reassembly, and final inspection and
test of the Warranted Part, and reinstallation thereof on the Aircraft shall be
counted. The hours required for maintenance work concurrently being carried out
on the Aircraft or Warranted Part shall not be included.



(b)
The hours counted as set forth in Clause 12.1.8 (v)(a) above shall be multiplied
by the In-house Labor Rate, [**] (the “In-house Warranty Labor Rate”).



[**]


(c)
Direct material costs are determined by the prices at which the Buyer acquired
such material, excluding any parts and materials used for overhaul furnished
free of charge by the Seller.



(vi)
Limitation on Credit



The Buyer shall in no event be credited for repair costs (labor or material) for
any Warranted Part if such repair costs exceed in [**] of the Seller's
then-current catalog price for a replacement of such defective Warranted Part
provided such replacement part is readily available for purchase by the Buyer.


If the estimate to repair a defective Warranted Part exceeds [**] of the
Seller's then-current catalog price for a replacement of such defective
Warranted Part, the Seller shall either provide a credit to the Buyer for an
amount equal to [**] of the Seller's then-current catalog price for a
replacement part, or a new replacement part, at the [**] option.


Seller shall substantiate Seller’s price in writing at Buyer's request if the
warranted part is not in the CS Catalogue.


(vii)
Scrapped Material



The Buyer may, with the agreement of the Seller's Resident Customer Support
Representative, scrap any defective Warranted Parts that are beyond economic
repair and not required for technical evaluation.



HAL - A330/A330neo PA                                            LA4-17
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



If the Buyer does not obtain the agreement of the Seller's Resident Customer
Support Representative to scrap a Warranted Part immediately, the Buyer shall
retain such Warranted Part and any defective part removed from a Warranted Part
during repair for a period of [**]


A record of scrapped Warranted Parts, certified by an authorized representative
of the Buyer, shall be kept in the Buyer's file for at least the duration of the
Warranty Period.


(viii)
DISCLAIMER OF SELLER LIABILITY FOR BUYER’S REPAIR



THE SELLER SHALL NOT BE LIABLE FOR, AND THE BUYER SHALL INDEMNIFY THE SELLER
AGAINST, THE CLAIMS OF ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT,
NONCONFORMANCE OR PROBLEM OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY
REPAIR OF WARRANTED PARTS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12.1.8 OR
ANY OTHER ACTIONS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12.1.8, IN EACH CASE
OTHER THAN IF CAUSED, DIRECTLY OR INDIRECTLY, BY SELLER’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, WHETHER SUCH CLAIM IS ASSERTED IN CONTRACT OR IN TORT, OR IS
PREMISED ON ALLEGED, ACTUAL, IMPUTED, ORDINARY OR INTENTIONAL ACTS OR OMISSIONS
OF THE BUYER OR THE SELLER.


12.1.9
Warranty Transferability



Notwithstanding the provisions of Clause 20.1, the warranties provided for in
this Clause 12.1 for any Warranted Part shall accrue to the benefit of any
airline in revenue service other than the Buyer, if the Warranted Part enters
into the possession of any such airline as a result of a pooling or interchange
agreement between such airline and the Buyer, in accordance with the terms and
subject to the limitations and exclusions of the foregoing warranties and to
applicable laws or regulations.


12.1.10
Warranty for Corrected, Replacement or Repaired Warranted Parts



Whenever any Warranted Part that contains a defect for which the Seller is
liable under this Clause 12.1 has been corrected, repaired or replaced pursuant
to the terms hereof, the period of the Seller's warranty with respect to such
corrected, repaired or replacement Warranted Part, shall be [**]. If a defect is
attributable to a defective repair or replacement by the Buyer, a Warranty Claim
with respect to such defect shall be rejected, notwithstanding any subsequent
correction or repair, and shall

HAL - A330/A330neo PA                                            LA4-18
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



immediately terminate the remaining warranties under this Clause 12.1 in respect
of the affected Warranted Part.


12.1.11     Operation - Normal Wear and Tear


The Buyer's rights under this Clause 12.1 are subject to the Aircraft and each
component, equipment, accessory and part thereof being maintained, overhauled,
repaired and operated in accordance with all technical documentation and any
other instructions issued by the Seller, the Suppliers or the manufacturer of
the Propulsion Systems and all applicable rules, regulations and directives of
the relevant Aviation Authorities.


The Seller's liability under this Clause 12.1 shall not extend to normal wear
and tear or to


(i)
any Aircraft or component, equipment, accessory or part thereof that has been
repaired, altered or modified after Delivery in a manner other than that
approved by the Seller;



(ii)
any Aircraft or component, equipment, accessory or part thereof that has been
[**] damaged [**];



(iii)
any component, equipment, accessory or part from which the trademark, trade
name, part or serial number or other identification marks have been
intentionally removed rather than through normal wear and tear.



12.2
Service Life Policy



12.2.1
Scope and Definitions



In addition to the warranties set forth in Clause 12.1, the Seller agrees that
should a Failure occur in any Item (as these terms are defined below), then,
subject to the general conditions and limitations set forth in Clause 12.2.4,
the provisions of this Clause 12.2 shall apply.


For the purposes of this Clause 12.2:


(i)
"Item" means any of the Seller components, equipment, accessories or parts
listed in Exhibit C that are installed on an Aircraft at any time during the
period of effectiveness of the Service Life Policy specified in Clause 12.2.2,
provided that if at any time after the date hereof the Seller adds Sharklets to
the Seller’s standard list


HAL - A330/A330neo PA                                            LA4-19
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



of Items covered by the Service Life Policy, then the parties shall amend
Exhibit C hereto to include Sharklets.


(ii)
"Failure" means [**]



The Seller’s obligations under this Clause 12.1.2 are referred to as the
“Service Life Policy.”


12.2.2
Periods and Seller's Undertaking



Subject to the general conditions and limitations set forth in Clause 12.2.4,
the Seller agrees that if a Failure occurs in an Item [**] the Seller shall, at
its discretion, as promptly as practicable and for a price that reflects the
Seller's financial participation as hereinafter provided, either:


(i)
design and furnish to the Buyer a correction for such Item and provide any parts
required for such correction (including Seller designed standard parts but
excluding industry standard parts), or



(ii)
replace such Item.



12.2.3
Seller's Participation in the Cost



Any part or Item that the Seller is required to furnish to the Buyer under this
Service Life Policy shall be furnished to the Buyer at the Seller's current
sales price therefor, less the Seller's financial participation, which shall be
determined in accordance with the following formula:


[**]
where


P:
financial participation of the Seller,



C:
the Seller's then current sales price for the required Item or required Seller
designed parts,



and


(i)
[**]





12.2.4
General Conditions and Limitations


HAL - A330/A330neo PA                                            LA4-20
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------





12.2.4.1
Notwithstanding any provision of this Clause 12.2, during the Warranty Period,
all Items shall be covered by the provisions of Clause 12.1 of this Agreement
and not by the provisions of this Clause 12.2.



12.2.4.2
The Buyer's remedies and the Seller's obligations and liabilities under this
Service Life Policy are subject to the following conditions:



(i)
The Buyer maintains log books or other historical records with respect to each
Item adequate to enable the Seller to determine whether the alleged Failure is
covered by this Service Life Policy and, if so, to define the portion of the
cost to be borne by the Seller in accordance with Clause 12.2.3.



(ii)
The Buyer keeps the Seller informed of any significant incidents relating to an
Aircraft, howsoever occurring or recorded.



(iii)
The Buyer complies with the conditions of Clause 12.1.11.



(iv)
The Buyer implements specific structural inspection programs for monitoring
purposes as may be established from time to time by the Seller. Such programs
shall be, to the extent possible, compatible with the Buyer's operational
requirements and shall be carried out at the Buyer's expense, reports relating
thereto to be regularly furnished to the Seller.



(v)
The Buyer reports in writing any breakage or defect to the Seller within [**]
after any breakage or defect in an Item becomes apparent, whether or not the
breakage or defect can reasonably be expected to occur in any other Aircraft,
and the Buyer provides the Seller with sufficient detail about the breakage or
defect to enable the Seller to determine whether said breakage or defect is
subject to this Service Life Policy.



12.2.4.3
Except as otherwise provided in this Clause 12.2, any claim under this Service
Life Policy shall be administered as provided in, and shall be subject to the
terms and conditions of, Clause 12.1.6.



12.2.4.4
If the Seller has issued a service bulletin modification applicable to an
Aircraft, the purpose of which is to avoid a Failure, the Seller may elect to
supply the necessary modification kit free of charge or under a pro rata formula
established by the Seller. If such a kit is so offered to the Buyer, then, in
respect of such Failure and any Failures that could ensue therefrom, the
Seller's commitment under this Clause 12.2 remains in effect but shall be
subject to the Buyer's incorporating such modification in the


HAL - A330/A330neo PA                                            LA4-21
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



relevant Aircraft, within a reasonable time following such failure, in
accordance with the Seller's instructions.


12.2.4.5
THIS SERVICE LIFE POLICY IS NEITHER A WARRANTY, PERFORMANCE GUARANTEE, NOR AN
AGREEMENT TO MODIFY ANY AIRCRAFT OR AIRFRAME COMPONENTS TO CONFORM TO NEW
DEVELOPMENTS OCCURRING IN THE STATE OF AIRFRAME DESIGN AND MANUFACTURING ART.
THE SELLER'S OBLIGATION UNDER THIS CLAUSE 12.2 IS TO MAKE ONLY THOSE CORRECTIONS
TO THE ITEMS OR FURNISH REPLACEMENTS THEREFOR AS PROVIDED IN THIS CLAUSE 12.2.
THE BUYER'S SOLE REMEDY AND RELIEF FOR THE NONPERFORMANCE OF ANY OBLIGATION OR
LIABILITY OF THE SELLER ARISING UNDER OR BY VIRTUE OF THIS SERVICE LIFE POLICY
SHALL BE IN A CREDIT FOR GOODS AND SERVICES, LIMITED TO THE AMOUNT THE BUYER
REASONABLY EXPENDS IN PROCURING A CORRECTION OR REPLACEMENT FOR ANY ITEM THAT IS
THE SUBJECT OF A FAILURE COVERED BY THIS SERVICE LIFE POLICY AND TO WHICH SUCH
NONPERFORMANCE IS RELATED, LESS THE AMOUNT THAT THE BUYER OTHERWISE WOULD HAVE
BEEN REQUIRED TO PAY UNDER THIS CLAUSE 12.2 IN RESPECT OF SUCH CORRECTED OR
REPLACEMENT ITEM. WITHOUT LIMITING THE EXCLUSIVITY OF WARRANTIES AND GENERAL
LIMITATIONS OF LIABILITY PROVISIONS SET FORTH IN CLAUSE 12.5, THE BUYER HEREBY
WAIVES, RELEASES AND RENOUNCES ALL CLAIMS TO ANY FURTHER DIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF PROFITS AND FURTHER WAIVES RELEASES AND
RENOUNCES ALL OTHER RIGHTS, CLAIMS AND REMEDIES, OTHER THAN THOSE ARISING OUT OF
THIS CLAUSE 12.2.



12.3
Supplier Warranties and Service Life Policies



12.3.1
Seller's Support



Before Delivery of the first Aircraft of each type, the Seller shall transfer
and assign to Buyer and provide the Buyer with copies of the warranties, service
life policies, and to the extent that any are assignable, indemnities, that the
Seller has obtained pursuant to the Supplier Product Support Agreements for each
respective Aircraft type. [**]


12.3.2
Supplier’s Default



12.3.2.1
[**]


HAL - A330/A330neo PA                                            LA4-22
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------





12.4
Interface Commitment



12.4.1
Interface Problem



If the Buyer experiences any technical problem in the operation of an Aircraft
or its systems due to a malfunction, the cause of which, after due and
reasonable investigation, is not readily identifiable by the Buyer, but which
the Buyer reasonably believes to be attributable to the design characteristics
of one or more components (including, without limitation, Propulsion Systems) of
the Aircraft (an "Interface Problem"), the Seller shall, if requested by the
Buyer, and without additional charge to the Buyer, promptly conduct or have
conducted an investigation and analysis of such problem to determine, if
possible, the cause or causes of the problem and to recommend such corrective
action as may be feasible. The Buyer shall furnish to the Seller all data and
information in the Buyer's possession relevant to the Interface Problem and
shall cooperate with the Seller in the conduct of the Seller's investigations
and such tests as may be required. At the conclusion of such investigation the
Seller shall promptly advise the Buyer in writing of the Seller's opinion as to
the cause or causes of the Interface Problem and the Seller's recommendations as
to corrective action.


12.4.2
Seller's Responsibility



If the Seller determines that the Interface Problem is primarily attributable to
the design of a Warranted Part, the Seller shall, if requested by the Buyer,
correct the design of such Warranted Part pursuant to the terms and conditions
of Clause 12.1.


12.4.3
Supplier's Responsibility



If the Seller determines that the Interface Problem is primarily attributable to
the design of any Supplier Part (or multiple Supplier Parts), the Seller shall
at the Buyer's request, reasonably assist the Buyer in processing any warranty
claim the Buyer may have against the manufacturer (or manufacturers) of such
Supplier Part (or Supplier Parts).


12.4.4
Joint Responsibility



If the Seller determines that the Interface Problem is attributable partially to
the design of a Warranted Part and partially to the design of any Supplier Part,
the Seller shall, if requested by the Buyer, seek a solution to the Interface
Problem through cooperative efforts of the Seller and any Supplier involved. The
Seller shall promptly advise the Buyer of any corrective action proposed by the
Seller and any such

HAL - A330/A330neo PA                                            LA4-23
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



Supplier. Such proposal and corrective action shall be consistent with any then
existing obligations of the Seller hereunder and of any such Supplier to the
Buyer. Such corrective action, unless reasonably rejected by the Buyer, shall
constitute full satisfaction of any claim the Buyer may have against either the
Seller or any such Supplier with respect to such Interface Problem.


[**]


12.4.5        General


12.4.5.1
All requests under this Clause 12.4 shall be directed both to the Seller and to
the affected Suppliers.



12.4.5.2
Except as specifically set forth in this Clause 12.4, this Clause 12.4 shall not
be deemed to impose on the Seller any obligations not expressly set forth
elsewhere in this Agreement.



12.4.5.3
All reports, recommendations, data and other documents furnished by the Seller
to the Buyer pursuant to this Clause 12.4 shall be deemed to be delivered under
this Agreement and shall be subject to the terms, covenants and conditions set
forth in this Clause 12 and in Clause 22.9.



12.5
Exclusivity of Warranties



THIS CLAUSE 12 SETS FORTH THE EXCLUSIVE WARRANTIES, EXCLUSIVE LIABILITIES AND
EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE REMEDIES AVAILABLE TO THE
BUYER, WHETHER UNDER THIS AGREEMENT OR OTHERWISE, ARISING FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER UNDER THIS
AGREEMENT.


THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS CLAUSE 12
ARE ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN THE GOODS AND SERVICES SUPPLIED UNDER
THIS AGREEMENT. THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER
WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES OF THE SELLER AND ALL OTHER
RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, WHETHER EXPRESS OR
IMPLIED BY CONTRACT, TORT, OR STATUTORY

HAL - A330/A330neo PA                                            LA4-24
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



LAW OR OTHERWISE, WITH RESPECT TO ANY NONCONFORMITY OR DEFECT OR PROBLEM OF ANY
KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR
SERVICE DELIVERED BY THE SELLER UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED
TO:


(1)
ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL OR
PARTICULAR PURPOSE;



(2)
ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE;



(3)
ANY RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;



(4)
ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER
ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE,
IMPLIED WARRANTY, PRODUCT LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;



(5)
ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR ANY
OTHER STATE OR FEDERAL STATUTE;



(6)
ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY
ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;



(7)
ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:



(a)
LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR
PART PROVIDED UNDER THIS AGREEMENT;



(b)
LOSS OF, OR DAMAGE OF ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY
OR PART PROVIDED UNDER THIS AGREEMENT;



(c)
LOSS OF PROFITS AND/OR REVENUES;



(d)
ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.




HAL - A330/A330neo PA                                            LA4-25
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



THE WARRANTIES AND SERVICE LIFE POLICY PROVIDED BY THIS AGREEMENT SHALL NOT BE
EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER
AND THE BUYER. IN THE EVENT THAT ANY PROVISION OF THIS CLAUSE 12 SHOULD FOR ANY
REASON BE HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS
CLAUSE 12 SHALL REMAIN IN FULL FORCE AND EFFECT.


FOR THE PURPOSE OF THIS CLAUSE 12.5, “SELLER” SHALL BE UNDERSTOOD TO INCLUDE THE
SELLER, ITS AFFILIATES AND SUBCONTRACTORS.


12.6
Duplicate Remedies



The remedies provided to the Buyer under Clause 12.1 and Clause 12.2 as to any
defect in respect of the Aircraft or any part thereof are independent but not
cumulative nor duplicative. The Buyer shall be entitled to the remedy and/or
remedies under Clauses 12.1 and 12.2 that provide the maximum but not
duplicative benefit to it, as the Buyer may elect, pursuant to the terms and
conditions of this Clause 12 for any particular defect for which remedies are
provided under this Clause 12; provided, however, that the Buyer shall not be
entitled to elect a remedy under both Clause 12.1 and Clause 12.2 for the same
defect unless such defects occur as separate incidents at separate times.


12.7
Intentionally Deleted



12.8
Negotiated Agreement



The Parties each acknowledge that:


(i)
this Agreement, including Clause 2 and this Clause 12, has been the subject of
discussion and negotiation and is fully understood by the Buyer; and



(iii)
the price of the Aircraft and the other mutual agreements of the Buyer set forth
in this Agreement were arrived at in consideration of, inter alia, the
provisions of this Clause 12, specifically including the Exclusivity of
Warranties set forth in Clause 12.5.

UNQUOTE


13.    PATENT AND COPYRIGHT INDEMNITY



HAL - A330/A330neo PA                                            LA4-26
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



Clause 13 of the Agreement is cancelled and replaced by the following quoted
provisions:
QUOTE
13.1
Indemnity



13.1.1
Subject to the provisions of Clause 13.2.3, the Seller shall indemnify the Buyer
and its officers, directors, agents and employees from and against any damages,
costs and expenses including reasonable legal costs (excluding damages, costs,
expenses, loss of profits and other liabilities in respect of or resulting from
loss of use of the Aircraft) in case of any infringement or claim of
infringement by the Airframe [**] of



(i)
any British, French, German, Spanish or U.S. patent; and



(ii)
any patent issued under the laws of any other country in which the Buyer may
lawfully operate the Aircraft, provided that from the time of design of such
Airframe or any part or software installed therein at Delivery and until
infringement claims are resolved, the country of the patent and the flag country
of the Aircraft are both parties to:



(1)
the Chicago Convention on International Civil Aviation of December 7, 1944, and
are each fully entitled to all benefits of Article 27 thereof, or,



(2)
the International Convention for the Protection of Industrial Property of March
20, 1883 (the "Paris Convention"); and



(iii)
in respect of computer software installed on the Aircraft, any copyright,
provided that the Seller's obligation to indemnify shall be limited to
infringements in countries which, at the time of design, are members of The
Berne Union and recognize computer software as a "work" under the Berne
Convention.



13.1.2
Clause 13.1.1 shall not apply to



(i)
Buyer Furnished Equipment;

(ii)
the Propulsion Systems;

(iii)
Supplier Parts; or

(iv)
software not developed by the Seller.



13.1.3
If the Buyer, due to circumstances contemplated in Clause 13.1.1, is prevented
from using the Aircraft (whether by a valid judgment of a court of competent
jurisdiction or by a settlement arrived at among the claimant, the Seller and
the Buyer), the Seller shall at its expense either


HAL - A330/A330neo PA                                            LA4-27
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------





(i)
procure as soon as possible for the Buyer the right to use the affected
Airframe, or Warranted Part free of charge to the Buyer; or



(ii)
replace the infringing Warranted Part as soon as possible with a non-infringing
substitute otherwise complying with the requirements of this Agreement.



13.2
Administration of Patent and Copyright Indemnity Claims



13.2.1
If the Buyer receives a written claim or a suit is threatened or begun against
the Buyer for infringement of a patent or copyright referred to in Clause 13.1,
the Buyer shall



(i)
forthwith notify the Seller, giving particulars thereof;



(ii)
furnish to the Seller all data, papers and records within the Buyer's control or
possession that are material to the resistance of or defense against any such
charge or suits for infringement covered by this Clause 13;



(iii)
refrain from admitting any liability or making any payment, or assuming any
expenses, damages, costs or royalties, or otherwise acting in a manner
prejudicial to the defense or denial of the suit or claim, it being agreed that
nothing in this Clause 13.2.1(iii) shall prevent the Buyer from paying the sums
(i) that may be required to obtain the release of the Aircraft, provided that
payment is accompanied by a denial of liability and is made without prejudice,
or (ii) as required by a final judgment entered against Buyer by a court of
competent jurisdiction from which no appeals can be or have been filed;



(iv)
fully cooperate with, and render all assistance to, the Seller as may be
pertinent to the defense or denial of the suit or claim; and



(v)
act to mitigate damages and/or to reduce the amount of royalties that may be
payable, and act to minimize costs and expenses.



13.2.2
The Seller shall be entitled either in its own name or on behalf of the Buyer to
conduct negotiations with the party or parties alleging infringement and may
assume and conduct the defense or settlement of any suit or claim in the manner
that, in the Seller's opinion, it deems proper.



13.2.3
The Seller's liability hereunder shall be conditioned on the [**] compliance by
the Buyer with the terms of this Clause 13 and is in lieu of any other liability
to the Buyer, whether express or implied, which the Seller might incur at law as
a result of any infringement or claim of infringement of any patent or
copyright. [**]


HAL - A330/A330neo PA                                            LA4-28
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------





THE INDEMNITY PROVIDED IN THIS CLAUSE 13 AND THE OBLIGATIONS AND LIABILITIES OF
THE SELLER UNDER THIS CLAUSE 13 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE
BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER INDEMNITIES, WARRANTIES,
OBLIGATIONS, GUARANTEES AND LIABILITIES ON THE PART OF THE SELLER AND RIGHTS,
CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR IMPLIED, ARISING
BY LAW OR OTHERWISE (INCLUDING WITHOUT LIMITATION ANY OBLIGATION, LIABILITY,
RIGHT, CLAIM OR REMEDY ARISING FROM OR WITH RESPECT TO LOSS OF USE OR REVENUE OR
CONSEQUENTIAL DAMAGES), WITH RESPECT TO ANY ACTUAL OR ALLEGED PATENT
INFRINGEMENT OR THE LIKE BY ANY AIRFRAME, PART OR SOFTWARE INSTALLED THEREIN AT
DELIVERY, OR THE USE OR SALE THEREOF, PROVIDED THAT, IN THE EVENT THAT ANY OF
THE AFORESAID PROVISIONS SHOULD FOR ANY REASON BE HELD UNLAWFUL OR OTHERWISE
INEFFECTIVE, THE REMAINDER OF THIS CLAUSE SHALL REMAIN IN FULL FORCE AND EFFECT.
THIS INDEMNITY AGAINST PATENT AND COPYRIGHT INFRINGEMENTS SHALL NOT BE EXTENDED,
ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE
BUYER.
UNQUOTE


14.
TECHNICAL DATA AND SOFTWARE SERVICES



Clause 14.1.2 of the Agreement is cancelled and replaced with the following
quoted provisions:


QUOTE
14.1.2
Range, form, type, format, ATA/non-ATA compliance, revision and quantity and
delivery schedule of the Technical Data for the A330-200 Aircraft and A330neo
Aircraft to be provided are covered in Exhibit F1.

UNQUOTE


Clause 14.5 of the Agreement is cancelled and replaced with the following quoted
provisions:


QUOTE
14.5
Revision Service for Technical Data



Unless otherwise specifically stated, revision service for the A330-200 Aircraft
Technical Data shall be offered [**] (the “A330-200 Revision Service Period”).
Thereafter, revision service shall be provided in accordance with the terms and

HAL - A330/A330neo PA                                            LA4-29
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



conditions found in the Seller’s then current Customer Services Catalog (the “CS
Catalog”).


Unless otherwise specifically stated, revision service for the A330neo Aircraft
Technical Data shall be offered [**] (the “A330neo Revision Service Period”).
Thereafter, revision service shall be provided in accordance with the terms and
conditions found in the Seller’s then current CS Catalog.
UNQUOTE


Clause 14.9.1 of the Agreement is cancelled and replaced with the following
quoted provisions:


QUOTE
14.9.1
The Technical Data domains listed below shall be provided on DVD or online if
available and shall include integrated software covering the following domains:



•
Maintenance

•
Planning

•
Repair

•
Workshop

•
Associated Data

•
Engineering

UNQUOTE


Clause 14.13.1 and 14.13.2 of the Agreement are cancelled and replaced with the
following quoted provisions:


QUOTE
14.13.1
Performance Engineer's Program or PEP



In addition to Technical Data, the Seller shall provide to the Buyer one copy of
the Performance Engineer's Programs (“PEP”) under the General Conditions. Use of
the PEP shall be limited to one site license granted to the Buyer. PEP is
intended for use on ground only and shall not be installed on an Aircraft. The
Seller, subject to appropriate confidentiality commitments, shall cooperate with
the Buyer’s third party performance data providers for the disclosure of data
needed for use of the PEP.


14.13.2
The license for use of PEP for A330-200 Aircraft shall be granted [**] after
initial installation.



The license for use of PEP for A330neo Aircraft shall be granted [**]

HAL - A330/A330neo PA                                            LA4-30
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------





At the expiration of each such period, the Buyer shall be entitled to continue
to use the PEP but the Buyer shall be charged for all revisions, in accordance
with the terms and conditions of the then-current CS Catalog.
UNQUOTE


Clause 14.17 of the Agreement is cancelled.


15.
SELLER REPRESENTATIVES



Clause 15 of the Agreement is supplemented with the following quoted provisions:


QUOTE
15.6
Seller shall, if requested by Buyer and subject to applicable charges, if any,
provide technical advisory assistance and other engineering support services
(“Engineering Support Services”) for any Aircraft or SFE. Engineering Support
Services, provided from Toulouse, France or at a base designated by the Buyer as
appropriate, include but are not limited to:



(a)
If the Buyer experiences operational problems with an Aircraft, the Seller shall
analyze the information provided by the Buyer to determine the probable nature
and cause of the problem and to suggest possible solutions.



(b)
If the Buyer is designing structural repairs and desires the Seller’s support,
the Seller shall analyze and comment on the Buyer’s engineering releases
relating to structural repairs not covered by the Seller’s structural repair
manual.



(c)
If the Buyer requires an Aircraft modification from the Seller’s upgrade
services department, the Seller shall analyze the request and, if possible,
propose a Service Bulletin designed to meet the needs of the Buyer.

UNQUOTE


16.
TRAINING AND TRAINING AIDS



Clause 16.3.1 is cancelled and replaced with the following quoted provisions:


QUOTE
16.3.1
The Seller shall provide the training at the Airbus Training Center in Miami,
Florida (the “Seller’s Training Center”), which shall be the principal location
for training provided to the Buyer and/or at an affiliated training center in
Blagnac, France. Seller shall use reasonable efforts to schedule Buyer’s
training at the Airbus Training Center in Miami. [**]


HAL - A330/A330neo PA                                            LA4-31
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



UNQUOTE


Clause 16.4.3.2 is cancelled and replaced with the following quoted provisions:


QUOTE
16.4.3.2
If such notification is received by the Seller or ANACS less than sixty (60) but
no more than thirty (30) calendar days prior to such training, a cancellation
fee corresponding [**] shall be, as applicable, either deducted from the
training allowance set forth in Appendix A or invoiced at the price
corresponding to such training in the Seller’s then current Training Course
Catalog, unless the Seller, using commercially reasonable efforts, is able to
substitute another customer’s trainees for the Buyer’s originally scheduled
trainees.

UNQUOTE


Clause 16.10.6 of the Agreement is cancelled, and Clause 16 is supplemented by
the following quoted provision:


QUOTE
16.11
[**] Affiliates of Seller



[**]
UNQUOTE


Clause 1.1 of Appendix A to Clause 16 to the Agreement is cancelled and replaced
by the following quoted provisions:


QUOTE
1.1        Flight Crew Training


The Seller shall provide flight crew training standard transition [**]. At
Buyer’s request, [**].
        
[**]


If the Buyer purchases a [**].
UNQUOTE


17.    RESERVED


18.    BUYER FURNISHED EQUIPMENT


Clause 18 of the Agreement is supplemented by the following quoted provisions:

HAL - A330/A330neo PA                                            LA4-32
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



QUOTE
18.1.4
Without prejudice to the Buyer's obligations hereunder, in order to facilitate
the development of the BFE Definition, the Seller will organize meetings between
the Buyer and BFE Suppliers. Such meetings will be scheduled by the Seller in
consultation with the Buyer and the BFE Supplier and the Seller shall use
reasonable efforts to schedule such meetings at times and in locations that are
acceptable to the Buyer, provided this does not impact adherence to the
Customization Milestones Chart and/or the required on-dock dates of BFE. The
Buyer hereby agrees to participate in such meetings, and to provide adequate
technical and engineering expertise as may be reasonably requested by the Seller
or the applicable BFE Supplier to reach decisions within the defined timeframe.



[**]
UNQUOTE


QUOTE
18.5.6
Subject to applicable law, and the consent of the applicable BFE manufacturer,
BFE not installed in the Aircraft shall be returned to the Buyer in accordance
with the Buyer’s instructions and at the Buyer’s expense in as good condition as
when delivered by the Buyer to the Seller, reasonable wear and tear accepted.



18.5.7
[**]

UNQUOTE


19.        RESERVED


20.        ASSIGNMENTS AND TRANSFERS


Clause 20.1 of the Agreement is cancelled and replaced by the following quoted
provisions:


QUOTE
20.1
Assignments by Buyer



Except as hereinafter provided, the Buyer may not sell, assign or transfer its
rights or obligations under this Agreement to any person without the prior
written consent of the Seller, such consent not to be unreasonably withheld or
delayed.


[**]


20.1.4
Appointment of Agent - Warranty Claims




HAL - A330/A330neo PA                                            LA4-33
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



If, following Delivery of an Aircraft, Buyer appoints a qualified agent to act
directly with the Seller for the administration of claims relating to
warranties, Seller shall deal with such agent for that purpose, effective upon
the Seller’s receipt of the agent’s written agreement, in form and substance
reasonably satisfactory to the Seller, and provided that such appointment does
not, in the
Seller's reasonable judgment, materially adversely affect either the Seller's
rights hereunder, or the Seller’s competitive interests.


20.1.5
No Increase in Liability



No action taken by either party relating to the resale or lease of an Aircraft
or the assignment of that party’s rights under this Agreement with respect to
such Aircraft shall subject the other party to any liability beyond that in this
Agreement or modify in any way the other party’s obligations under this
Agreement.
UNQUOTE


Clause 20.4 of the Agreement is cancelled and replaced by the following quoted
provisions:


QUOTE
20.4
Transfer of Rights and Obligations upon Reorganization



In the event that the Seller is subject to a corporate restructuring, [**]
having as its object the transfer of, or succession by operation of law in, all
or a substantial part of its assets and liabilities, rights and obligations,
including those existing under this Agreement, to a person (the “Successor”)
that is an Affiliate of the Seller at the time of that restructuring, for the
purpose of the Successor carrying on the business carried on by the Seller at
the time of the restructuring, such restructuring shall be completed without
consent of the Buyer following notification by the Seller to the Buyer in
writing. The Buyer recognizes that succession of the Successor to the Agreement
by operation of law that is valid under the law pursuant to which that
succession occurs shall be binding upon the Buyer.
UNQUOTE


21.        TERMINATION


Clause 21 of the Agreement is cancelled and replaced by the following quoted
provisions:


QUOTE
21.1         Termination Events



HAL - A330/A330neo PA                                            LA4-34
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



21.1.1
Buyer Termination Events



Each of the following shall constitute a “Buyer Termination Event”


(1)
A [**] commences in any jurisdiction any case, proceeding or other action with
respect to a [**] or its properties relating to bankruptcy, insolvency,
reorganization, winding-up, liquidation, dissolution or other relief from, or
with respect to, or readjustment of, its debts or obligations.



(2)
An action is commenced in any jurisdiction seeking the appointment of a
receiver, trustee, custodian or other similar official for a [**] or for all or
any substantial part of its respective assets, and such action remains unstayed,
undismissed or undischarged for sixty (60) days, or a [**] makes a general
assignment for the benefit of its creditors.



(3)
An action is commenced in any jurisdiction against a [**] seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of their respective assets, and such action remains
unstayed, undismissed or undischarged for sixty (60) days.



(4)
A [**] becomes the object, in any jurisdiction, of a case, proceeding or action
similar or analogous to any of the events mentioned in Clause 21.1. (1), (2) or
(3).



(5)
A [**] is generally not able, or is expected to be unable to, or shall admit in
writing its inability to, pay its debts as they become due.



(6)
A [**] commences negotiations with significant creditors, existing or potential,
either with the intention of restructuring all or a substantial part of all of
its outstanding obligations or in preparation for a bankruptcy filing under the
U.S. Bankruptcy Code.

.
(7)
[**].



(8)
The Buyer terminates (except as otherwise permitted) cancels or repudiates this
Agreement in whole or in part.



(9)
The Buyer defaults in its obligation to take delivery of an Aircraft as provided
in Clause 9.2.



(10)
A [**] defaults in the observance or performance of any other material covenant,
undertaking or obligation contained in this Agreement [**] provided (i) such
covenant, undertaking or obligation is not otherwise addressed in this clause 21
and (ii) if such breach or default is capable of being cured, such breach or
default is not


HAL - A330/A330neo PA                                            LA4-35
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



cured within any specified cure period or, if no cure period is specified,
within ten (10) Business Days.


(11)
Any other event that the parties agree in writing constitutes a Buyer
Termination Event.



[**]


21.2
Remedies In Event of Termination



If a Buyer Termination Event occurs, the Buyer shall be in material breach of
this Agreement, and the Seller shall have the right to resort to any remedy
under applicable law, and may, without limitation, by written notice to the
Buyer, immediately:


[**]


(4)
The parties to this Agreement are commercially sophisticated parties represented
by competent counsel. The parties expressly agree and declare that damages for
material breach of this Agreement by the Buyer resulting in a Termination of
this Agreement as to any or all Aircraft have been liquidated at amounts that
are reasonable in light of the anticipated or actual harm caused by the Buyer’s
breach, the difficulties of proof of loss and the nonfeasibility of otherwise
obtaining an adequate remedy. [**]



21.3
Definitions     



For purposes of this Clause 21, the terms “Affected Aircraft”, “Applicable Date
and “Escalated Price” are defined as follows:


(i)
“Affected Aircraft” - any or all Aircraft with respect to which the Seller has
cancelled or terminated this Agreement pursuant to Clause 21. 2 (1) (iv),



(ii)
“Applicable Date” - for any Affected Aircraft the date of the Buyer Termination
Event specified in the Seller’s notice and demand for payment of liquidated
damages delivered under Clause 21.2(3).



(iii)
“Escalated Price” - [**]



21.4.
Notice of Termination Event



Promptly upon becoming aware of the occurrence of a [**] Termination Event by
the Buyer, the Buyer shall notify the Seller of such occurrence in writing,
provided, that any failure by the Buyer to notify the Seller shall not prejudice
the Seller’s rights

HAL - A330/A330neo PA                                            LA4-36
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



or remedies hereunder. Promptly upon becoming aware of the occurrence of a [**]
Termination Event by the Seller, the Seller shall notify the Buyer of such
occurrence in writing, provided, that any failure by the Seller to notify the
Buyer shall not prejudice the Buyer’s rights or remedies hereunder.


21.5
Information Covenants



The Buyer hereby covenants and agrees that, from the date of this Agreement
until no further Aircraft are to be delivered hereunder, the Buyer shall furnish
or cause to be furnished to the Seller the following; provided that Buyer shall
not be required to furnish or cause to be furnished to the Seller any documents
that are publicly available without charge:


(a)
Annual Financial Statements. As soon as available and in any event no later than
the date that the Buyer furnishes such annual statements to the Securities and
Exchange Commission or successor thereto (the “SEC”) (i) a copy of the SEC Form
10-K filed by Holdings containing consolidated information relating to the Buyer
with the SEC for such fiscal year, or, if no such Form 10-K was filed by
Holdings for such a fiscal year, the consolidated balance sheet of Holdings and
its Subsidiaries (including the Buyer), as at the end of such fiscal year and
the related consolidated statements of operations, of common stockholders’
equity (deficit) (in the case of Holdings and its Subsidiaries) and of cash
flows for such fiscal year, setting forth comparative consolidated figures as of
the end of and for the preceding fiscal year, and examined by any firm of
independent public accountants of recognized standing selected by Holdings,
whose opinion shall not be qualified as to the scope of audit or as to the
status of Holdings as a going concern, and (ii) a certificate of such accounting
firm stating that its audit of the business of the Holdings and its Subsidiaries
(including the Buyer) was conducted in accordance with generally accepted
auditing standards.



(b)
Quarterly Financial Statements. As soon as available and in any event no later
than the date that Holdings furnishes such quarterly statements to the SEC or
successor thereto, a copy of the SEC Form 10-Q filed by Holdings with the SEC
for such quarterly period, or, if no such Form 10-Q was filed by Holdings with
respect to any such quarterly period, the consolidated balance sheet of Holdings
and its Subsidiaries (including the Buyer), as at the end of such quarterly
period and the related consolidated statements of operations for such quarterly
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period and in each case setting forth comparative consolidated
figures as of the end of and for the related periods in the prior fiscal year,
all of which shall be certified by an Authorized Officer of Holdings, subject to
changes resulting from audit and normal year-end audit adjustments.


HAL - A330/A330neo PA                                            LA4-37
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------





(c)
Debt Rescheduling. (i) Promptly upon the Buyer commencing negotiations with one
or more of its significant creditors with a view to general readjustment or
rescheduling of all or any material part of its indebtedness under circumstances
in which a reasonable business person, in the exercise of prudent business
judgment, would conclude that the Buyer would otherwise not be able to pay such
indebtedness as it falls due, notice of commencement of such negotiations, and
(ii) thereafter timely advice of the progress of such negotiations until such
negotiations are terminated or completed.



(d)
Acceleration of other indebtedness. Immediately upon knowledge by the Buyer that
the holder of any bond, debenture, promissory note or any similar evidence of
indebtedness of a Buyer Party thereof (“Other Indebtedness”) has demanded
prepayment, given notice or exercised its right to a remedy having the effect of
acceleration with respect to a claimed event of default under any Other
Indebtedness, where the impact of the acceleration is likely to have a material
adverse effect on the Buyer’s ability to perform its obligations under or in
connection with the transactions contemplated by this Agreement, notice of the
demand made, notice given or action taken by such holder and the nature and
status of the claimed event of default and what the action the Buyer is taking
with respect thereto.



(e)
Other Information. Promptly upon transmission thereof, copies of any filings and
registrations with, and reports to, the SEC by Holdings or any of its
Subsidiaries (including the Buyer), and, with reasonable promptness, such other
information or documents (financial or otherwise) as the Seller may reasonably
request from time to time.



For the purposes of this Clause 21, (x) an "Authorized Officer" of the Buyer
shall mean the Chief Executive Officer, the Chief Financial Officer or any Vice
President and above who reports directly or indirectly to the Chief Financial
Officer and (y) "Subsidiaries" shall mean, as of any date of determination,
those companies owned by the Buyer whose financial results the Buyer is required
to include in its statements of consolidated operations and consolidated balance
sheets.
[**]


UNQUOTE


22.        RESERVED


23.
ASSIGNMENT




HAL - A330/A330neo PA                                            LA4-38
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



This Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, not to be unreasonably withheld or delayed, or as may otherwise
be permitted under Clause 20.2 of the Agreement, and any attempted assignment or
transfer in contravention of the provisions of this Paragraph will be void and
of no force or effect.




[Remainder of page intentionally left blank. Signature page follows.]

HAL - A330/A330neo PA                                            LA4-39
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below.


Very truly yours,


AIRBUS S.A.S.




/s/ John J. Leahy


By: John J. Leahy     


Its: Chief Operating Officer, Customers






Accepted and Agreed


Hawaiian Airlines, Inc.


/s/ Mark B. Dunkerley


By: Mark B. Dunkerley     


Its: President and CEO     







HAL - A330/A330neo PA                                            LA4-40
HAL_CT1400220_A&R LA4 Miscellaneous.docx


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



AMENDED AND RESTATED LETTER AGREEMENT NO. 5






Hawaiian Airlines, Inc.


Re: Escalation


Ladies and Gentlemen,


This Amended and Restated Letter Agreement No. 5 (hereinafter referred to as the
“Letter Agreement”) is entered into as of December 17, 2014 between Airbus
S.A.S., a société par actions simplifiée organized and existing under the laws
of the Republic of France, having its registered office located at 2, Rond-Point
Maurice Bellonte, 31700 Blagnac, France (hereinafter referred to as the
“Seller”), and Hawaiian Airlines, Inc. a corporation organized and existing
under the laws of the State of Delaware, United States of America, having its
principal corporate offices located at 3375 Koapaka Street, Ste. G-350,
Honolulu, Hawaii, 96819, USA (hereinafter referred to as the “Buyer”).


WITNESSETH:


WHEREAS, the Buyer and the Seller have entered into an Airbus A330/A330neo
Purchase Agreement dated as January 31, 2008, which agreement, as previously
amended by and supplemented with all exhibits, appendices, and letter agreements
and amendments thereto (collectively, the "Agreement") relates to the sale by
the Seller and the purchase by the Buyer of certain aircraft, under the terms
and conditions set forth in said Agreement; and


WHEREAS, the Buyer and the Seller have entered into Letter Agreement No. 5 to
the Agreement, setting forth certain terms and conditions regarding the sale of
the Aircraft, as amended (the “Original Letter Agreement”).


WHEREAS, the Buyer and the Seller wish to amend and restate the Original Letter
Agreement pursuant to the terms of this Letter Agreement, which both parties
agree will constitute an integral, nonseverable part of the Agreement, that the
provisions of the Agreement are hereby incorporated herein by reference, and
that this Letter Agreement will be governed by the provisions of said Agreement,
except that if the Agreement and this Letter Agreement have specific provisions
which are inconsistent, the specific provisions contained in this Letter
Agreement will govern.


NOW THEREFORE IT IS AGREED THAT THE ORIGINAL LETTER AGREEMENT IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:





HAL - A330/A330neo PA                                            LA5-1
HAL_CT1400220_A&R LA5 Escalation.doc


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------





1.
ESCALATION



[**] the Seller Price Revision Formula, the Seller Price Revision Formula [**]


[**] the Seller Price Revision Formula, the Seller Price Revision Formula [**]
the Seller Price Revision Formula, [**]


[**] the Seller Price Revision Formula, the Seller Price Revision Formula [**]
the Seller Price Revision Formula, [**]


[**] the Seller Price Revision Formula, the Seller Price Revision Formula [**]
the Seller Price Revision Formula, [**]


[**] the Seller NEO Price Revision Formula [**]


[**] Seller NEO Price Revision Formula [**] the Seller NEO Price Revision
Formula [**] the Seller NEO Price Revision Formula, [**] Seller NEO Price
Revision Formula, [**] the Seller NEO Price Revision Formula [**] the Seller NEO
Revision Formula [**]


(i)
[**] the Seller NEO Revision Formula [**]



2.
ASSIGNMENT



This Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, not to be unreasonably withheld or delayed, except as may
otherwise be permitted under Clause 20.2 of the Agreement, and any attempted
assignment or transfer in contravention of the provisions of this Paragraph 2
will be void and of no force or effect.


[Remainder of page intentionally left blank. Signature page follows.]





HAL - A330/A330neo PA                                            LA5-2
HAL_CT1400220_A&R LA5 Escalation.doc


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below.


Very truly yours,


AIRBUS S.A.S.




/s/ John J. Leahy


By: John J. Leahy     


Its: Chief Operating Officer, Customers






Accepted and Agreed


Hawaiian Airlines, Inc.


/s/ Mark B. Dunkerley


By: Mark B. Dunkerley     


Its: President and CEO     







HAL - A330/A330neo PA                                            LA5-3
HAL_CT1400220_A&R LA5 Escalation.doc


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



AMENDED AND RESTATED LETTER AGREEMENT NO. 7






Hawaiian Airlines, Inc.


Re: [**]


Ladies and Gentlemen,


This Amended and Restated Letter Agreement No. 7 (hereinafter referred to as the
“Letter Agreement”) is entered into as of December 17, 2014 between Airbus
S.A.S., a société par actions simplifiée organized and existing under the laws
of the Republic of France, having its registered office located at 2, Rond-Point
Maurice Bellonte, 31700 Blagnac, France (hereinafter referred to as the
“Seller”), and Hawaiian Airlines, Inc. a corporation organized and existing
under the laws of the State of Delaware, United States of America, having its
principal corporate offices located at 3375 Koapaka Street, Ste. G-350,
Honolulu, Hawaii, 96819, USA (hereinafter referred to as the “Buyer”).


WITNESSETH:


WHEREAS, the Buyer and the Seller have entered into an Airbus A330/A330neo
Purchase Agreement dated as January 31, 2008, which agreement, as previously
amended by and supplemented with all exhibits, appendices, and letter agreements
and amendments thereto (collectively, the "Agreement") relates to the sale by
the Seller and the purchase by the Buyer of certain aircraft, under the terms
and conditions set forth in said Agreement; and


WHEREAS, the Buyer and the Seller have entered into Letter Agreement No. 7 to
the Agreement, setting forth certain terms and conditions regarding the sale of
the Aircraft, as amended (the “Original Letter Agreement”).


WHEREAS, the Buyer and the Seller wish to amend and restate the Original Letter
Agreement pursuant to the terms of this Letter Agreement, which both parties
agree will constitute an integral, nonseverable part of the Agreement, that the
provisions of the Agreement are hereby incorporated herein by reference, and
that this Letter Agreement will be governed by the provisions of said Agreement,
except that if the Agreement and this Letter Agreement have specific provisions
which are inconsistent, the specific provisions contained in this Letter
Agreement will govern.



HAL - A330/A330neo PA                                            LA7-1
HAL_CT1400220_A&R LA7 Concessions.doc


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



NOW THEREFORE IT IS AGREED THAT THE ORIGINAL LETTER AGREEMENT IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:
[**]


(ii)    [**]


5.
ASSIGNMENT



This Letter Agreement and the rights and obligations of the Buyer hereunder
shall not be assigned or transferred in any manner without the prior written
consent of the Seller, not to be unreasonably withheld or delayed, or as may
otherwise be permitted under Clause 20.2 of the Agreement, and any attempted
assignment or transfer in contravention of the provisions of this Paragraph
shall be void and of no force or effect.




[Remainder of page intentionally left blank. Signature page follows.]





HAL - A330/A330neo PA                                            LA7-2
HAL_CT1400220_A&R LA7 Concessions.doc


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below.


Very truly yours,


AIRBUS S.A.S.




/s/ John J. Leahy


By: John J. Leahy     


Its: Chief Operating Officer, Customers






Accepted and Agreed


Hawaiian Airlines, Inc.


/s/ Mark B. Dunkerley


By: Mark B. Dunkerley     


Its: President and CEO     





HAL - A330/A330neo PA                                            LA7-3
HAL_CT1400220_A&R LA7 Concessions.doc


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



AMENDED AND RESTATED LETTER AGREEMENT NO. 8






Hawaiian Airlines, Inc.


Re: Support Matters


Ladies and Gentlemen,


This Amended and Restated Letter Agreement No. 8 (hereinafter referred to as the
“Letter Agreement”) is entered into as of December 17, 2014 between Airbus
S.A.S., a société par actions simplifiée organized and existing under the laws
of the Republic of France, having its registered office located at 2, Rond-Point
Maurice Bellonte, 31700 Blagnac, France (hereinafter referred to as the
“Seller”), and Hawaiian Airlines, Inc. a corporation organized and existing
under the laws of the State of Delaware, United States of America, having its
principal corporate offices located at 3375 Koapaka Street, Ste. G-350,
Honolulu, Hawaii, 96819, USA (hereinafter referred to as the “Buyer”).


WITNESSETH:


WHEREAS, the Buyer and the Seller have entered into an Airbus A330/A330neo
Purchase Agreement dated as January 31, 2008, which agreement, as previously
amended by and supplemented with all exhibits, appendices, and letter agreements
and amendments (collectively, the "Agreement") relates to the sale by the Seller
and the purchase by the Buyer of certain aircraft, under the terms and
conditions set forth in said Agreement; and


WHEREAS, the Buyer and the Seller have entered into Letter Agreement No. 8 to
the Agreement, setting forth certain terms and conditions regarding the sale of
the Aircraft (the “Original Letter Agreement”).


WHEREAS, the Buyer and the Seller wish to amend and restate the Original Letter
Agreement pursuant to the terms of this Letter Agreement, which both parties
agree will constitute an integral, nonseverable part of the Agreement, that the
provisions of the Agreement are hereby incorporated herein by reference, and
that this Letter Agreement will be governed by the provisions of said Agreement,
except that if the Agreement and this Letter Agreement have specific provisions
which are inconsistent, the specific provisions contained in this Letter
Agreement will govern.



HAL - A330/A330neo PA                                            LA8-1
HAL_CT1400220_A&R LA8 Support Matters.doc


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



NOW THEREFORE IT IS AGREED THAT THE ORIGINAL LETTER AGREEMENT IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


[**]


6.
ASSIGNMENT



This Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, not to be unreasonably withheld or delayed, or as may otherwise
be permitted under Clause 20.2 of the Agreement, and any attempted assignment or
transfer in contravention of the provisions of this Paragraph 6 will be void and
of no force or effect.




If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below.


Very truly yours,


AIRBUS S.A.S.




/s/ John J. Leahy


By: John J. Leahy     


Its: Chief Operating Officer, Customers






Accepted and Agreed


Hawaiian Airlines, Inc.


/s/ Mark B. Dunkerley


By: Mark B. Dunkerley     


Its: President and CEO     





HAL - A330/A330neo PA                                            LA8-2
HAL_CT1400220_A&R LA8 Support Matters.doc


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------



[**] LETTER AGREEMENT




As of December 17, 2014.




Hawaiian Airlines, Inc.
3375 Koapaka Street
Honolulu, Hawaii 96819
    


Re: [**]


Ladies and Gentlemen:


Hawaiian Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into Amendment No. 9, of even date herewith to the Airbus A330/A350XWB
Purchase Agreement dated January 31, 2008 (as amended to the date hereof) (the
“Purchase Agreement”) which covers the firm order by the Buyer of six (6)
A330-800neo aircraft.


[**]
[**]





PROPRIETARY AND CONFIDENTIAL                        Page 1 of 10


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------



2-
Termination



The commitments of the Seller set forth herein are subject to the non-occurrence
of any of the events described in this paragraph 2. If any event described in
paragraph 2(a) occurs, this [**] Letter Agreement and the commitments of the
Seller hereunder shall automatically terminate without notice of any kind,
without any liability whatever on the part of the Seller and without prejudice
to any other rights or remedies that may be exercised by the Seller. If any
other event described in paragraph 2 occurs, the Seller shall be entitled at any
time upon notice to Buyer to terminate this [**] Letter Agreement and its
commitments hereunder without any liability whatever on the part of the Seller:


(a)
(i)
[**]





4-
Miscellaneous Provisions



(a)
Notices



All notices and requests required or authorized hereunder shall be given in
writing either by personal delivery to a responsible officer of the party to
whom the same is given or by commercial courier, certified air mail (return
receipt requested) or by facsimile to the addresses and numbers set forth below.
The date upon which any such notice or request is so personally delivered or
delivered by commercial courier, certified air mail, or if such notice or
request is given by facsimile, the date upon which sent, shall be deemed to be
the effective date of such notice or request.


Seller shall be addressed at:


1, rond-point Maurice Bellonte
31700 BLAGNAC, FRANCE


Attention:
Director - Contracts

Telephone:
011 33 5 61 30 40 12

Fax:
011 33 5 61 30 40 11




PROPRIETARY AND CONFIDENTIAL                        Page 2 of 10


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------



and Buyer shall be addressed at:


Hawaiian Airlines, Inc.
3375 Koapaka Street, Suite G-350
Honolulu, HI 96819
USA


Attention:     Executive Vice President and Chief Financial Officer
Attention:     Executive Vice President and General Counsel    
Telephone:     1 (808) 835-3700    
Fax:         1 (808) 835-3695


or to such other address or to such other person as the party receiving the
notice or request may designate and notify the other party from time to time.


(b)
Waiver



The failure of one party to enforce at any time any of the provisions of this
[**] Letter Agreement, or to exercise any right herein provided, or to require
at any time performance by any other party of any of the provisions hereof, will
in no way be construed to be a present or future waiver by the other party of
such provisions nor in any way to affect the validity of this [**] Letter
Agreement or any part hereof or the right of such party thereafter to enforce
each and every provision. The express waiver by a party hereto of any provision,
condition or requirement of this [**] Letter Agreement shall not constitute a
waiver of any future obligation to comply with such provision, condition or
requirement.


(c)
Interpretation and Law



This [**] Letter Agreement and any documents pertaining to [**] will be governed
by and construed, and the performance thereof will be determined, in accordance
with the laws of the State of New York without application of any conflict of
laws provisions that could result in the application of the law of any other
jurisdiction.


The Buyer and the Seller (i) hereby irrevocably submits itself to the
non-exclusive jurisdiction of the courts of the State of New York, New York
County, and to the non-exclusive jurisdiction of the United States District
Court for the Southern District of New York, for the purposes of any suit,
action or other proceeding arising out of this [**]Letter Agreement, the subject
matter hereof or any of the transactions contemplated hereby, and (ii) hereby
waives, and agrees not to assert, by way of motion, as a defense, or otherwise,
in any such suit, action or proceeding, to the extent permitted by applicable
law, any defense based on sovereign or other immunity or that any suit, action
or proceeding is brought in an inconvenient forum, that the venue of such suit,
action or proceeding is improper, or that this [**] Letter Agreement or the
subject matter hereof or any of the transactions contemplated hereby may not be
enforced in or by such courts.


(d)
Severability



In the event that any provision of this [**] Letter Agreement should for any
reason be held to be without effect, the remainder of this [**] Letter Agreement
shall remain in full force and effect. To

PROPRIETARY AND CONFIDENTIAL                        Page 3 of 10


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------



the extent permitted by applicable law, each party hereto hereby waives any
provision of law that renders any provision of this [**] Letter Agreement
prohibited or unenforceable in any respect.


(e)
Alterations to Contract



This [**] Letter Agreement contains the entire agreement between the parties
with respect to the subject matter hereof and supersedes any previous
understanding, commitments or representations whatsoever, oral or written. This
[**] Letter Agreement may not be varied except by an instrument in writing of
even date herewith or subsequent hereto made by both parties.


(f)
Language



All correspondence, documents and any other written matters in connection with
this [**] Letter Agreement shall be in English.


(g)
Headings



All headings in this [**] Letter Agreement are for convenience of reference only
and do not constitute a part of this [**] Letter Agreement.


(h)
Counterparts



This [**] Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.




5-
Certain Representations of the Parties



(a)
The Buyer represents and warrants to the Seller:



(i)
the Buyer is a corporation organized and existing in good standing under the
laws of the State of Delaware and has the corporate power and authority to enter
into and perform its obligations under this [**] Letter Agreement;



(ii)
neither the execution and delivery by the Buyer of this [**] Letter Agreement,
nor the consummation of any of the transactions by the Buyer contemplated
hereby, nor the performance by the Buyer of the obligations hereunder,
constitutes a breach of any agreement to which the Buyer is a party or by which
its assets are bound;



(iii)
this [**] Letter Agreement has been duly authorized, executed and delivered by
the Buyer and constitutes the legal, valid and binding obligation of the Buyer
enforceable against the Buyer in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.



(b)
The Seller represents and warrants to the Buyer:




PROPRIETARY AND CONFIDENTIAL                        Page 4 of 10


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------



(i)
the Seller is organized and existing in good standing under the laws of the
Republic of France and has the corporate power and authority to enter into and
perform its obligations under this [**] Letter Agreement;



(ii)
neither the execution and delivery by the Seller of this [**] Letter Agreement,
nor the consummation of any of the transactions by the Seller contemplated
thereby, nor the performance by the Seller of the obligations there under,
constitutes a breach of any agreement to which the Seller is a party or by which
its assets are bound;



(iii)
this [**] Letter Agreement has been duly authorized, executed and delivered by
the Seller and constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.





6-
Confidentiality



The provisions of Clause 22.9 of the Purchase Agreement are incorporated by
reference herein.


[**]

PROPRIETARY AND CONFIDENTIAL                        Page 5 of 10


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------



If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to Airbus S.A.S.


Very truly yours,
AIRBUS S.A.S.
By: /s/ John J. Leahy             
Name: John J. Leahy
Title: Chief Operating Officer, Customers


Accepted and Agreed:
HAWAIIAN AIRLINES, INC.




By: /s/ Mark B. Dunkerley     
Name: Mark B. Dunkerley
Title: President and CEO
 












 

PROPRIETARY AND CONFIDENTIAL                        Page 6 of 10


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------



Schedule 1




[**]





PROPRIETARY AND CONFIDENTIAL                        Page 7 of 10


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------



Schedule 2


Customer Due Diligence




The following documentation is required in respect of the Buyer and defined here
as the “company”. The Following list is subject to change from time to time as
may be deemed necessary or appropriate to permit the [**] to comply with
applicable law.


    
1)
A certified copy of the company’s Certificate of Incorporation or Certificate of
Trade.
 
 
 
 
2)
A certified copy of the company’s Memorandum and Articles of Association.
 
 
 
 
3)
For listed companies, evidence of listed status and good standing.
 
 
 
 
4)
For non-listed companies, a copy of the shareholders’ register or any other
official
 
 
document evidencing the identities of the owners of the company.
 
 
 
 
5)
A list of all directors’ names, occupations, permanent addresses and dates of
birth.
 
 
 
 
6)
A certified copy (see below) of a valid passport or driving licence for:
 
 
two executive directors
 
 
 
 
 
two additional authorised signatories
 
 
 
 
7)
A certified copy (see below) of a valid passport or driving licence of all
beneficial
 
 
owners i.e. those holding 25% or more control over the company.
 
 
 
 
8)
The names, permanent addresses and percentage holdings of all individuals with
over
 
 
10% of the company’s share capital.
 
 
 
 
9)
A certified copy (see below) of two utility bills or bank statements (financial
information
 
 
can be deleted) for each of the parties mentioned in 6) and 7) above, showing
their private residential address. Documents must be no older than three months.
Any original documents submitted will be copied by us and returned.
 
 
 
 
10)
In the case of a structured group, an organisation chart showing the ultimate
beneficial
 
 
owners.
 
 
 
 
11)
A copy of the company’s most recent audited annual financial statements.
 






PROPRIETARY AND CONFIDENTIAL                        Page 8 of 10


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------





Company Name
 
 
 
Company Registration Number
 
 
 
Registered Office
 
 
 
Place of Business
 
 
 
Contact Person(s)
Name
Telephone Number
E-mail Address
 
 
 
Persons (other than your directors) authorised to give instructions to us on
behalf of the company.
 
 
 
Is the company acting as Agent for another party? If yes, please give details
and please provide a copy of the power of attorney (or similar document) as well
as identification details in respect of such party as set forth in Page 1.
 
 
 
Bank Details of company
Branch Name
Branch Address
Telephone Number
Sort Code
SWIFT Code
ABA Reference
 






PROPRIETARY AND CONFIDENTIAL                        Page 9 of 10


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------





Thank you for completing this form. Please now sign below as confirmation that
the information given is, to the best of your knowledge, true, accurate and
complete. Completed forms can be returned to the [**] by email to [email
address] with accompanying certified copies and originals to follow by post to:


[[**] ADDRESS]


Signed by


______________________________


Name:


Position:


Company:


Date:







PROPRIETARY AND CONFIDENTIAL                        Page 10 of 10


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------



[**] LETTER AGREEMENT


Letter Agreement No. 1








As of December 17, 2014.
    


Hawaiian Airlines, Inc.
3375 Koapaka Street
Honolulu, Hawaii 96819




Re: [**]


Ladies and Gentlemen:


Hawaiian Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into Amendment No. 9, of even date herewith to the Airbus A330/A350XWB
Purchase Agreement dated January 31, 2008 (as amended to the date hereof) (the
“Purchase Agreement”) which covers the firm order by the Buyer of six (6)
A330-800neo aircraft.


The Buyer and the Seller have entered into the [**] Letter Agreement dated as of
the date hereof (the “[**]”). The Buyer and Seller have agreed to set forth in
this Letter Agreement (this “Letter Agreement”) certain additional terms and
conditions regarding the [**] the Aircraft provided for under the [**].
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the [**]. The terms “herein”,
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.


[**]



PROPRIETARY AND CONFIDENTIAL                        Page 1 of 2


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential



--------------------------------------------------------------------------------



If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to Airbus S.A.S.


Very truly yours,
By: /s/ John J. Leahy             
Name: John J. Leahy
Title: Chief Operating Officer, Customers


Accepted and Agreed:
HAWAIIAN AIRLINES, INC.




By: /s/ Mark B. Dunkerley     
Name: Mark B. Dunkerley
Title: President and CEO







PROPRIETARY AND CONFIDENTIAL                        Page 2 of 2


[**] - Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

